Exhibit 10.1







 
PURCHASE AND SALE AGREEMENT




By and Among


USA SYNTHETIC FUEL CORPORATION


And its wholly owned subsidiary


LIMA ENERGY COMPANY
as Purchasers


and


GLOBAL ENERGY, INC.
as Seller




Dated  September 24, 2012












 
 
 

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT


 
This PURCHASE AND SALE AGREEMENT (“Agreement”) dated September 24, 2012 is made
by and among USA Synthetic Fuel Corporation, an Ohio corporation (“USASF” or
“Parent”) and its wholly owned subsidiary, Lima Energy Company, an Ohio
corporation (“Lima Energy” or “Purchaser” and collectively with Parent,
“Purchasers”), and Global Energy, Inc., an Ohio corporation (“Global Energy” or
“Seller”).
 
WHEREAS, Global Energy owns all of the coal resources, reserves and other
mineral interests located in Fayette Township, Vigo County, Indiana listed on
Exhibit A; and
 
WHEREAS, Lima Energy wishes to purchase all of the coal resources, reserves and
other mineral interests located in Fayette Township, Vigo County, Indiana listed
in Exhibit A.
 
In consideration of the mutual promises and covenants contained in this
Agreement, and intending to be legally bound by the terms and conditions of this
Agreement, the Parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
 
1.1
Definitions.

 
In addition to capitalized terms defined elsewhere in this Agreement, the
following capitalized terms used in this Agreement have the following meanings
for all purposes of this Agreement:
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise. “Agreement” has the meaning set forth in the preface above.
 
 “Assumed Liabilities” means all obligations, indebtedness and liabilities of
Global Energy under the GEI Notes, the GEI Mortgage and the other GEI Loan
Documents.
 
“Assumption Agreement” means the Assumption Agreement executed by the Seller,
substantially in the form of Exhibit D, attached hereto.
 
 “Business Day” means any day except Saturday, Sunday or any other day,
including holidays, on which banks are generally not open for business in the
City of Cincinnati, Ohio.
 
 “Closing” means the sale and purchase of the Coal Asset pursuant to this
Agreement.
 
“Closing Date” means the day upon which the Closing occurs.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
“Coal Asset” means the coal resources, reserves and other mineral interests
located in Fayette Township, Vigo County, Indiana that are currently owned by
Global Energy, as set forth in Exhibit A, attached hereto.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.


 “Environmental Matters” means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Seller directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances, (c)
exposure to any Hazardous Substances, (d) the release or threatened release of
any Hazardous Substances into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“GEI Loan Documents” has the meaning specified in the Assumption Agreement.


“GEI Mortgage” has the meaning specified in the Assumption Agreement.


“GEI Notes” has the meaning specified in the Assumption Agreement.


“GEI Agent” has the meaning specified in the Assumption Agreement.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 “Hazardous Materials” means any pollutants, contaminants or hazardous
substances (as such terms are defined under CERCLA or any Environmental Law),
pesticides, solid wastes and hazardous wastes (as such terms are defined under
the federal Resources Conservation and Recovery Act or any Environmental Law),
chemicals, other hazardous, radioactive or toxic materials, oil, petroleum and
petroleum products (and fractions thereof), asbestos or any other material (or
article or mixture containing such material) listed or subject to regulation
under any Environmental Law.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Income Tax” or “Income Taxes” means any Taxes imposed on or measured by net
income.
 
 “Indemnified Party” means a Party entitled to, or seeking to assert rights, to
indemnification under Article VIII of this Agreement, including all of such
Party’s directors, officers, and employees and agents.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.3.
 
“Indemnity Claim Notice” shall have the meaning set forth in Section 8.3.
 
“Knowledge” means, with respect to any Party, and in the case of Global Energy
and Lima Energy, shall specifically include all of their respective directors
and executive officers, such actual knowledge of the Party or other individual,
including such knowledge as that Party or individual would obtain after the
exercise of reasonable investigation.
 
“Lien” means any mortgage, charge, pledge, assignment, encumbrance, lien
(statutory or otherwise), title retention agreement or arrangement, restrictive
covenant or other encumbrance of any nature or any other arrangement or
condition that in substance secures payment or performance of an obligation. The
term “Lien” shall include easements, restrictions, servitudes, Permits,
conditions, covenants, exceptions and reservations.
 
 “Losses” shall have the meaning set forth in Section 8.1.
 
 “NPA Notes Agent” has the meaning specified in the Assumption Agreement.
 
“Parties” means the parties to this Agreement.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.
 
“Proceeding” has the meaning set forth in Section 3.5 .
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchaser Indemnified Parties” means Purchasers and their Affiliates, their
respective officers, managers, members, directors, employees, agents and
representatives and the heirs, executors, successors and assigns of any of the
foregoing.
 
“Purchaser Losses” has the meaning specified in Section 8.1.
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Subsidiary” means any Person with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the common stock or other equity
interests or has the direct power to vote or direct the voting of sufficient
securities to elect a majority of the directors or managers.
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies or other similar
assessments or liabilities in the nature of a tax, including, without
limitation, income, capital gains, excise, real property, personal property,
sales, use, license, withholding, employment, social security, business license,
workers compensation, payroll, stamp, franchise and other taxes of any kind
whatsoever imposed by the United States of America or any state, local or
foreign government, or any agency or political subdivision thereof, and any
interest, fines, penalties, assessments or additions to tax imposed with respect
to such items or any contest or dispute thereof.
 
“Transaction Documents” means this Agreement, the Bill of Sale, the General
Warranty Deed, the Assumption Agreement, and the other agreements, instruments
and documents required to be delivered at the Closing.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance generally accepted accounting principles
(“GAAP”).
 
1.3           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.
 
 
 
Page 5

--------------------------------------------------------------------------------

 


ARTICLE II
PURCHASE PRICE


2.1.          Sale of Coal Asset.  In exchange for and in consideration of the
Purchase Price, to be paid by Purchasers at Closing in accordance with Section
2.2 below, and subject to all other terms and conditions of this Agreement,
Global Energy shall sell, transfer, convey and assign and deliver the Coal Asset
to Lima Energy.
 
2.2           Purchase Price.  The Purchasers shall pay to Global Energy
aggregate consideration in the amount of Fifty Million Dollars ($50,000,000.00)
as follows for the purchase of the Coal Asset:  (i) Lima Energy shall assume the
Assumed Liabilities by execution and delivery of the Assumption Agreement, and
(ii) USASF shall issue 2.5 million shares of USASF common stock $0.0001 par
value, which the Parties mutually value at Ten Dollars ($10.00) per share (the
“Shares”) (collectively, the “Purchase Price”).


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as disclosed in the correspondingly numbered Section of the Disclosure
Schedule attached hereto (the “Disclosure Schedule”), Global Energy hereby
represents and warrants to Lima Energy as follows:
 
3.1           Global Energy Ownership of the Coal Asset.  Global Energy has sole
and exclusive legal and beneficial title to the Coal Asset, free and clear of
any Liens, encumbrances, equities and claims, charges, or pledges of any nature
whatsoever (except for the GEI Mortgage), and the consummation of the Closing
hereunder will vest good and marketable title in the Coal Asset in Lima Energy,
free and clear of any Lien, charge, pledge or encumbrance of any nature
whatsoever and claims of any kind (subject to the GEI Mortgage).  Global Energy
represents that (i) the Coal Asset is freely assignable by Global Energy to Lima
Energy and (ii) Global Energy has not granted any Person (other than Lima
Energy) the right or option to acquire the Coal Asset, or any portion
thereof.  Global Energy further represents that it has full legal right, power
and authority to effect the sale and delivery of the Coal Asset to Lima Energy;
and upon the delivery of, against payment for, the Coal Asset pursuant to this
Agreement, Lima Energy will acquire good and marketable title thereto, free and
clear of any Liens, encumbrances, equities or claims of any third person.
 
3.2           Organization and Corporate Power of Global Energy.  Global Energy
has full corporate power and authority to enter into this Agreement and the
other Transaction Documents to which Global Energy is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.
 
3.3           Authorization; Enforceability.  The execution and delivery by
Global Energy of this Agreement and any other Transaction Document to which
Global Energy is a party, the performance by Global Energy of its obligations
hereunder and thereunder and the consummation by Global Energy of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Global Energy. This Agreement has been
duly executed and delivered by Global Energy, and (assuming due authorization,
execution and delivery by Purchasers) this Agreement constitutes a legal, valid
and binding obligation of Buyer enforceable against Global Energy in accordance
with its terms. When each other Transaction Document to which Global Energy is
or will be a party has been duly executed and delivered by Global Energy
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Global Energy enforceable against it in accordance with its terms.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
3.4           Approvals; No Conflicts.  The execution, delivery and performance
by Global Energy of this Agreement and the other Transaction Documents to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Global Energy; (b) conflict with or
result in a violation or breach of any provision of any Requirement of Law or
Governmental Order applicable to Seller, the Business or the Purchased Assets;
(c) require the consent, notice or other action by any Person under, conflict
with, result in a violation or breach of, constitute a default or an event that,
with or without notice or lapse of time or both, would constitute a default
under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract or Permit to which Global
Energy is a party or by which Global Energy or and of its assets are bound or to
which the Coal Asset or any part thereof is bound; or (d) result in the creation
or imposition of any Lien on the Coal Asset. No consent, approval, Permit,
Governmental Order, declaration or filing (including under HSR) with, or notice
to, any Governmental Authority is required by or with respect to Global Energy
in connection with the execution and delivery of this Agreement or any of the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
 
3.5           Litigation. There is no action, suit, proceeding, lawsuit, demand,
injunction, judgment, order, writ, decree, ruling, determination, award,
subpoena, charge or other order by or before any court, arbitrator or
Governmental Authority (each, a “Proceeding”) pending against or, to the
knowledge of Global Energy, threatened against or affecting Global Energy or the
Coal Asset or any part thereof.  There are no outstanding Governmental Orders
and no unsatisfied judgments, penalties or awards against, relating to or
affecting the Global Energy or any of its assets.
 
3.6           Title to Coal Asset.  Seller has good and marketable title to, or
a valid leasehold interest in, the Coal Asset, free and clear of any Lien or
other restriction on transfer.  There are no recorded or unrecorded outstanding
options, rights of first offer or rights of first refusal to purchase the Coal
Asset or any portion thereof or interest therein.  The Coal Asset is not
burdened by any leases or any royalties, overriding royalties, production
payments, net profits interests or other burdens upon, measured by or payable
out of production.
 
3.7           Complete and Accurate Information.  No representation or warranty
by Global Energy contained in this Agreement, and no statement contained in the
Disclosure Schedules or any other documents, certificate or other instrument
delivered or to be delivered by or on behalf of Global Energy pursuant to this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein of therein not misleading.  Global Energy has disclosed to the
Purchasers all material information relating to the Coal Asset.
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
3.8           Accredited Investor; Restricted Stock.  Global Energy represents
and warrants that Global Energy:
 
(i)            is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act of 1933, as amended (the “Securities
Act”);
 
(ii)           is acquiring the Shares for the Global Energy’s own benefit and
account for investment only and not with a view to, or for resale in connection
with, a public offering or distribution thereof;
 
(iii)          has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of
purchasing the Shares, including the risk that Global Energy could lose the
entire value of the Shares, and has so evaluated the merits and risks of such
purchase;
 
(iv)          has been given access to and an opportunity to examine such
documents, materials and information concerning the USASF and its subsidiaries
as Global Energy deems to be necessary or advisable in order to reach an
informed decision as to an investment in USASF, to the extent that the USASF
possesses such information, has carefully reviewed and understands these
materials and has had answered to the Global Energy's full satisfaction any and
all questions regarding such information;
 
(v)            has made such independent investigation of USASF, its management,
and related matters as Global Energy deems to be necessary or advisable in
connection with the purchase of the Shares, and is able to bear the economic and
financial risk of acquiring the Shares (including the risk that Global Energy
could lose the entire value of the Shares);
 
(vi)           has not been offered the Shares by any means of general
solicitation or general advertising; and
 
(vii)          it is aware that the Shares issued to it herein will be issued
subject to an exemption from registration under the Securities Act and
accordingly, will constitute restricted stock, subject to the provisions of Rule
144 promulgated under the Securities Act.
 
3.9           Environmental Matters.  Global Energy has complied and is in
compliance with, in all material respects, all Environmental Laws in respect of
the Coal Asset and has no Knowledge of any Environmental Matters in respect of
the Coal Asset.  There are no Hazardous Materials on any of the land comprising
the Coal Asset and no such Hazardous Materials have been used in the connection
with the exploitation of the Coal Asset.  Global Energy has not received from
any Person, with respect to the Coal Asset or its business, any: (i) written
directive, notice of violation or infraction, or notice respecting any
Environmental Matter or any actual or alleged non-compliance with any
Environmental Law; or (ii) written request for information pursuant to any
Environmental Law.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
3.10         Taxes.  Seller has no Knowledge of any Tax liabilities in respect
of the Coal Asset.  There are no Liens for Taxes upon the Coal Asset or any part
thereof, nor is any taxing authority in the process of imposing any Lien for
Taxes on the Coal Asset or any part thereof.
 
3.11         No Violation of Laws.  Seller is not in violation of any applicable
Requirement of Law with respect to its ownership or operation of the Coal Asset.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASERS


Lima Energy hereby represents and warrants to Global Energy as follows:
 
4.1           Organization and Corporate Power; No Violations. Lima Energy is a
corporation duly organized, validly existing and in good standing under the laws
of Ohio. Lima Energy has all required corporate power and authority to own its
property, to carry on its business as presently conducted or contemplated, to
enter into and perform this Agreement, and generally to carry out the
transactions contemplated hereby.  Lima Energy has all requisite corporate power
and authority to execute and deliver this Agreement and to perform fully its
obligations hereunder.
 
USASF hereby represents and warrants to Global Energy as follows:
 
4.3           Organization and Corporate Power; No Violations.  USASF is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.  USASF has all required corporate power and authority to own its
property, to carry on its business as presently conducted or contemplated, to
enter into and perform this Agreement, and generally to carry out the
transactions contemplated hereby.  The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and to perform fully
its obligations hereunder.
 
4.4           Due Authorization to Issue Shares.  USASF has taken all corporate
action necessary to duly authorize the issuance of the Shares to Global
Energy.  The Shares have been duly issued in accordance with all Requirements of
Law and have been duly authorized, validly issued, and are fully paid and
nonassessable.
 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASERS


The obligation of Lima Energy and USASF to consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver on or
prior to the Closing Date of all of the following conditions.  The Purchasers
shall have the right to waive any condition not so satisfied.
 
5.1           Representations and Warranties; Performance of Obligations.  Any
of the representations and warranties of Global Energy, set forth in this
Agreement that are qualified as to materiality shall be true and correct in all
respects, and all other representations and warranties of Global Energy set
forth in this Agreement shall be true and correct in all material respects, in
each case, as of the date of this Agreement and as of the Closing as though such
representations and warranties had been made on and as of the Closing, except
those representations and warranties which address matters only as of a
particular date (in which case such representations and warranties shall be true
and correct as of such date).  All of the terms, covenants and conditions of
this Agreement to be complied with or performed by Global Energy, as applicable,
on or before the Closing shall have been duly complied with or performed in all
material respects.
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
5.2           No Litigation. No Proceeding before a court or any other
Governmental Authority shall have been instituted or threatened, or resulted in
any judgment, order, consent decree, stipulation, injunction or other outcome,
the effect of which would be to (i)  restrain or prohibit the transactions
contemplated by this Agreement or any other Transaction Document, or  (ii) cause
the transactions contemplated by this Agreement to be rescinded following
consummation.
 
5.3           Approval of Agreement and Transaction by Lima Energy Board of
Directors.  The formal approval of this Agreement and Transaction by the Board
of Directors of each of the Purchasers is a condition precedent to the Closing.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligation of Global Energy to consummate the transactions contemplated by
this Agreement is subject to the satisfaction or waiver on or prior to the
Closing Date of all of the following conditions. Global Energy shall have the
right to waive any condition not so satisfied.
 
6.1           Representations and Warranties; Performance of Obligations. Any of
the representations and warranties of Purchasers set forth in this Agreement
shall be true and correct in all respects, as of the date of this Agreement and
as of the Closing as though such representations and warranties had been made on
and as of the Closing, except those representations and warranties which address
matters only as of a particular date (in which case such representations and
warranties shall be true and correct as of such date).  All of the terms,
covenants and conditions of this Agreement to be complied with or performed by
Purchasers on or before the Closing shall have been duly complied with or
performed in all material respects.
 
6.2           No Litigation. No Proceeding before a court or any other
Governmental Authority shall have been instituted or threatened, or resulted in
any judgment, order, consent decree, stipulation, injunction or other outcome,
the effect of which would be to (i)  restrain or prohibit the transactions
contemplated by this Agreement or any of the other Transaction Documents, or
(ii)  cause the transactions contemplated by this Agreement to be rescinded
following consummation;
 
6.3           Approval of Agreement and Transaction by Global Energy Board of
Directors.  The formal approval of this Agreement and Transaction by the Board
of Directors of Global Energy is a condition precedent to the Closing.
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CLOSING DELIVERABLES


7.1.          Deliverables of Global Energy.  At the Closing, Global Energy
shall deliver the following documents to Lima Energy:
 
(a) a certificate, dated as of the Closing Date and signed by the Secretary of
Global Energy, certifying as to (i) resolutions of the board of directors
approving the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby, and (ii) the incumbency and signatures of the
officers of Global Energy executing this Agreement and any other certificate or
document delivered in connection herewith;
 
(b) good standing certificates for Global Energy from the Secretary of State of
Ohio, issued within five (5) days of the Closing Date;
 
(c)  a duly executed bill of sale and assignment, in the form attached hereto as
Exhibit B (the “Bill of Sale”), transferring all personal property included in
the Coal Asset;


(d) a general warranty deed duly executed by Global Energy conveying the Coal
Asset to Lima Energy, in the form of Exhibit C (the “General Warranty Deed”) and
duly executed an notarized by the Seller;


(e) any other document required to be delivered pursuant to this Agreement.


7.2.          Deliverables of Purchasers.  At the Closing, Purchasers shall
deliver the following to Global Energy:
 
(a) a certificate dated as of the Closing Date and signed by the Secretary of
Lima Energy certifying as to (i) resolutions of the board of directors approving
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which Lima Energy is a party and the consummation of
the transactions contemplated hereby, and (ii) the incumbency and signatures of
the officers of Lima Energy executing this Agreement and any other certificate
or document delivered in connection herewith;
 
(b)  a good standing certificate, from the Secretary of State of  Ohio within
five days of closing;
 
(c)  certificate representing ownership of the Shares;
 
(d) the Assumption Agreement duly executed and notarized by Lima Energy; and
 
(e)  any other document required to be delivered pursuant to this Agreement.
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
INDEMNIFICATION


8.1           Indemnification Obligation of Global Energy.  Global Energy shall
indemnify, defend and hold harmless Purchaser Indemnified Parties from, against,
and in respect of, any and all claims, liabilities, obligations, damages,
losses, costs, expenses, penalties, fines and judgments (at equity or at law,
including statutory and common) and damages whenever arising or incurred
(including amounts paid in settlement, costs of investigation and reasonable
attorneys' fees and expenses) (collectively, “Losses”) arising out of or
relating to:
 
 
8.1.1
any material breach of any representation or warranty made by Global Energy in
this Agreement;

 
 
8.1.2
any material breach of any covenant, agreement or undertaking made by Global
Energy in this Agreement;

 
 
8.1.3
any claims made against Purchasers in pending or future suits, actions
investigations, Environmental Matters or other legal, governmental or
administrative proceedings, including any Taxes or other Liabilities arising out
of or relating to Global Energy’s ownership of the Coal Asset prior to the
Closing Date.

 
Notwithstanding the foregoing, Global Energy shall not be required to indemnify
any Purchaser Indemnified Party to the extent that such Losses arise out of or
result from (x) the gross negligence, recklessness, violation of any applicable
laws or willful misconduct of any Purchaser Indemnified Party, or (y) any
material breach of this Agreement by Purchasers.
 
The Losses of the Purchaser Indemnified Parties described in this Section 8.1 as
to which the Purchaser Indemnified Parties are entitled to indemnification are
collectively referred to as “Purchaser Losses”.  The obligation of Global Energy
to indemnify any Purchaser Indemnified Party against any Purchaser Losses shall
be reduced (i) by the net amount, after all reasonable costs, fees and expenses
of collection, of any proceeds of insurance from a third party as a direct
result of the event giving rise to the claim for indemnification and (ii) to
take into account any net tax benefits actually received by the Purchaser
Indemnified Party as a result of any Purchaser Losses.
 
8.2           [Reserved]
 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
8.3           Indemnification Procedure.
 
 
8.3.1
Promptly following receipt by an Indemnified Party of a copy of a complaint or
of notice by a third party of any complaint or of the commencement of any audit,
investigation, action or proceeding with respect to which such Indemnified Party
may be entitled to receive payment from the other Party for any Purchaser Loss,
such Indemnified Party shall notify Global Energy (the "Indemnifying Party"), in
writing (the "Indemnity Claim Notice") of such complaint or of notice of the
commencement of such audit, investigation, action or proceeding; provided,
however, that the failure to so notify the Indemnifying Party shall relieve the
Indemnifying Party from liability hereunder with respect to such claim only if,
and only to the extent that, such failure to so notify the Indemnifying Party
results in the Indemnifying Party being deprived of its right to recover any
payment under its applicable insurance coverage, if any, or the Indemnifying
Party being deprived of, or being practically unable to assert, rights and
defenses otherwise available to the Indemnifying Party with respect to such
claim, and provided further, it being agreed that Indemnity Claim Notices must
be delivered prior to the expiration of the applicable Claims Period.  The
Indemnity Claim Notice shall set forth the identity of the third party claimant,
a summary (to the extent then known by the Indemnified Party) of the allegations
and nature of the complaint or such audit, investigation, action or proceeding
and of the amount asserted in such complaint or of such audit, investigation,
action or proceeding, and the provision or provisions under this Agreement which
form the basis for the indemnity claim being made by the Indemnified Party.  The
Indemnifying Party shall have the right, by written notice to the Indemnified
Party given within twenty (20) days after receiving the Indemnity Claim Notice,
to assume full responsibility for any Purchaser Losses resulting from such
complaint or such audit, investigation, action or proceeding, to assume the
defense of such audit, investigation, action or proceeding, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel.  In the event, however,
that the Indemnifying Party declines or fails to assume the defense of such
complaint or the audit, investigation, action or proceeding on the terms
provided above or to employ counsel reasonably satisfactory to the Indemnified
Party, in either case within such 20-day period, then the Indemnifying Party
shall pay the reasonable fees and disbursements of counsel for the Indemnified
Party as incurred; provided, however, that the Indemnifying Party shall not be
required to pay the fees and disbursements of more than one counsel for all
Indemnified Parties in any jurisdiction in any single audit, investigation,
action or proceeding.  In any audit, investigation, action or proceeding for
which indemnification is being sought hereunder the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, shall
have the right to participate in such matter and to retain its own counsel at
such Party's own expense.  The Indemnifying Party or the Indemnified Party (as
the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.

 
 
 
Page 13

--------------------------------------------------------------------------------

 
 
 
8.3.2
No Indemnified Party may settle or compromise any claim or consent to the entry
of any judgment with respect to which indemnification is being sought hereunder
without the prior written consent of the Indemnifying Party, unless (i) the
Indemnifying Party fails to assume and maintain the defense of such claim
pursuant to Article 8.3.1 and (ii) such settlement, compromise or consent
includes an unconditional release of the Indemnifying Party and its officers,
members, managers, directors, and employees and affiliates from all liability
arising out of such claim.  An Indemnifying Party may not, without the prior
written consent of the Indemnified Party, settle or compromise any claim or
consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless (x) such settlement, compromise or consent
includes an unconditional release of the Indemnified Party and its officers,
members, managers, directors, employees and affiliates from all liability
arising out of such claim, (y) does not contain any admission or statement
suggesting any wrongdoing or liability on behalf of the Indemnified Party and
(z) does not contain any equitable order, judgment or term that in any manner
affects, restrains or interferes with the business of the Indemnified Party or
any of the Indemnified Party's affiliates.

 
 
8.3.3
In the event an Indemnified Party claims a right to payment pursuant hereto not
involving a claim by a third party, such Indemnified Party shall send written
notice of such claim to the appropriate Indemnifying Party.  Such notice shall
specify the basis for and, to the extent then known by the Indemnified Party,
the amount of such claim.  Notices for claims pursuant to this Article 8.3.3
must be delivered prior to the expiration of the applicable Claims Period.  In
the event the Indemnifying Party does not notify the Indemnified Party within
thirty (30) days following its receipt of such notice that the Indemnifying
Party disputes its liability to the Indemnified Party under this Article 8 or
the amount thereof, the claim specified by the Indemnified Party in such notice
shall be conclusively deemed a liability of the Indemnifying Party under this
Article VIII, and the Indemnifying Party shall pay the amount of such liability
to the Indemnified Party on demand or, in the case of any notice in which the
amount of the claim (or any portion of the claim) is estimated, on such later
date when the amount of such claim (or such portion of such claim) becomes
finally determined.  In the event the Indemnifying Party has timely disputed its
liability with respect to such claim as provided above, as promptly as possible,
such Indemnified Party and the Indemnifying Party shall establish the merits and
amount of such claim (by mutual agreement, litigation, arbitration or otherwise)
and, within five (5) Business Days following the final determination of the
merits and amount of such claim, the Indemnifying Party shall pay to the
Indemnified Party immediately available funds in an amount equal to such claim
as determined hereunder.

 
 
 
Page 14

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 GENERAL


9.1           Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense.
 
9.2           Notices.  All notices, requests, consents and other communications
under this Agreement shall be in writing and shall be delivered by hand, by
telecopy, by express overnight courier service or mailed by first class mail,
postage prepaid, and shall be given,
 
if to Global Energy, to:


Global Energy, Inc.
312 Walnut Street, Suite 1600
Cincinnati, OH 45202
Attn:  H. H. Graves
Fax: (513) 621-5947
Email:  HHG@globalenergyinc.com


if to Lima Energy, to:


Lima Energy Company
312 Walnut Street, Suite 1600
Cincinnati, Ohio  45202
Attn: Harry Graves
Fax:  513-621-5947
Email:  HHG@globalenergyinc.com


If to USASF, to:


USA Synthetic Fuel Corporation
312 Walnut Street, Suite 1600
Cincinnati, Ohio 45202
Attn:  Harry H. Graves
Fax:  513-621-5947
Email:  HHG@globalenergyinc.com


Notices provided shall be deemed delivered upon personal delivery, receipt by
telecopy or overnight mail, or 48 hours after deposit in the mail in accordance
with the above.


9.3           Review by, and Consultation with, Counsel. The Parties hereby
acknowledge that they have had the opportunity to review the Agreement with
their legal counsel, and that they have had the opportunity to seek the advice
of their legal counsel prior to entering into this Agreement and prior to the
Closing.
 
9.4           No Conditions to Effectiveness; Entire Agreement.  This Agreement,
together with any instruments and other documents hereby contemplated to be
executed and delivered in connection herewith, contains the entire agreement and
understanding of the Parties hereto, and supersedes any prior agreements or
understandings between or among them, with respect to the subject matter hereof.
 
 
 
Page 15

--------------------------------------------------------------------------------

 
 
9.5           Amendments and Waivers.  Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
Seller and Purchasers.  No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.
 
9.6           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
 
9.7           Captions.  The captions of the sections, subsections and
paragraphs of this Agreement have been added for convenience only and shall not
be deemed to be a part of this Agreement.
 
9.8           Severability.  Each provision of this Agreement shall be
interpreted in such manner as to validate and give effect thereto to the fullest
lawful extent, but if any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable under applicable law,
such provision shall be ineffective only to the extent so determined and such
invalidity or unenforceability shall not affect the remainder of such provision
or the remaining provisions of this Agreement.
 
9.9           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Ohio without giving effect
to any choice or conflict of law provision or rule (whether of the State of Ohio
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Ohio.  Each of the parties hereby
irrevocably submits to the jurisdiction of any United States federal court
sitting in Ohio in any action, suit or proceeding brought against it by the
other party under this Agreement.
 
9.10         Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that
Purchasers may collaterally assign and grant a security interest in this
Agreement to any lender or other credit provider (or any agent of any such
lender or other credit provider) to Lima Energy.  No assignment shall relieve
the assigning party of any of its obligations hereunder.
 
9.11         Survival of Representations and Warranties.  All representations
and warranties by Global Energy and Lima Energy shall survive the Closing.
 
 
 
Page 16

--------------------------------------------------------------------------------

 
 
9.12     Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
 
 
 
 
 
 
 
 
Page 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.



 
GLOBAL ENERGY, INC.
                 
By:
/s/ H. H. Graves
   
Name:
H. H. Graves
   
Title:
President & CEO
                 
LIMA ENERGY COMPANY
                 
By:
/s/ H. H. Graves
   
Name:
H. H. Graves
   
Title:
Chairman
                 
USA SYNTHETIC FUEL CORP.
                 
By:
/s/ H. H. Graves
   
Name:
H. H. Graves
   
Title:
Chairman

 
 
 
Signature Page

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Section (A).  The real and personal property, rights, titles, interests and
estates described in the following paragraphs (a) through (j) (collectively
called the “Coal Asset”):


(a)  All rights, titles, interests and estates now owned by Seller in and to the
coal leases and/or coal and other mineral leases, other mineral properties,
mineral estates, mineral servitudes and/or mineral rights, “as extracted
collateral” (as defined in the Uniform Commercial Code as in effect in the State
of Indiana) and other interests and estates and the lands and premises covered
or affected thereby which are described on Section (B) hereof without regard to
any limitations as to specific lands or depths that may be set forth in Section
B of this Exhibit A (collectively called the “Coal Reserves”) or which Coal
Reserves are otherwise referred to herein, and specifically, but without
limitation, the undivided interests of Seller which are more particularly
described on attached Section B hereto;


(b) All rights, titles, interests and estates now owned by Seller in and to (i)
the properties now or hereafter pooled or unitized with any Coal Reserves; (ii)
all presently existing or future unitization, communitization, pooling
agreements and designations, orders or declarations of pooled units and the
units created thereby (including, without limitation, all units created under
orders, regulations, rules or other official acts of any Federal, State or other
governmental body or agency having jurisdiction and any units created solely
among working interest owners pursuant to operating agreements or otherwise)
which may affect all or any portion of the Coal Reserves; (iii) all operating
agreements, production sales or other contracts, processing agreements,
transportation agreements, farm-out agreements, farm-in agreements, water
disposal agreements, area of mutual interest agreements and other agreements
described or referred to in this Agreement or which relate to any of the Coal
Reserves or interests in the Coal Reserves described or referred to herein or in
Section B of this Exhibit A or to the production, sale, purchase, mining,
extraction, exchange, processing, handling, storage, transporting or marketing
of the Coal (as defined in paragraph (c) below) from or attributable to such
Coal Reserves or interests; (iv) all geological, geophysical, engineering,
accounting, title, legal, and other technical or business data concerning the
Coal Asset, the Coal, or any other item of property which are in the possession
of Seller or in which Seller can otherwise grant a security interest, and all
books, files, records, magnetic media, computer records, and other forms of
recording or obtaining access to such data; and (v) the Coal Reserves described
on attached Section B of this Exhibit A even though Seller’s interests therein
be incorrectly described or a description of a part or all of such Coal Reserves
or Seller’s interests therein be omitted; it being intended by Seller and
Purchasers herein to cover and affect hereby all interests which Seller may now
own or may hereafter acquire in and to the Coal Reserves notwithstanding that
the interests as specified in Section B of this Exhibit A may be limited to
particular lands, specified depths or particular types of property interests;


(c)  All rights, titles, interests and estates owned by Seller in and to all
coal and as-extracted collateral and all products refined or produced therefrom
and all other minerals (collectively called the “Coal”) in and under the real
estate described in Section (B) of this Exhibit A and which may be produced and
saved from or attributable to the Coal Reserves, the lands pooled or unitized
therewith and Seller’s interests therein, including all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the Coal,
the Coal Reserves, the lands pooled or unitized therewith and Seller’s interests
therein, together with the right to demand, receive, collect and enforce the
payment of proceeds from all mineral rights (including, without limitation, the
Coal Reserves) now produced from the Coal Asset;
 
 
1

--------------------------------------------------------------------------------

 


(d)  All rights, titles, interests and estates now owned by Seller in and to all
surface fees and fee estates described in Section B of this Exhibit A, equipment
yards, office sites, improvements, and buildings or structures located thereon,
whether such surface fees, fee estates, equipment yards, office sites, or
buildings or structures are fee simple estates, leasehold estates or otherwise,
together with all present and future rights, titles, easements and estates now
owned by Seller under or in connection with such interest (all of which
properties described in this Section A are referred to collectively as the
“Surface Rights”);


(e)  All tenements, hereditaments, appurtenances, mining rights and properties
in anywise appertaining, belonging, affixed or incidental to the Coal Reserves,
rights, titles, interests and estates described or referred to in paragraphs (a)
and (b) above, which are owned by Seller, including, without limitation, any and
all property, real or personal (including all equipment and machinery), owned
and situated upon, used, held for use, or useful in connection with the
operating, working, extraction, treatment, marketing, gathering, transporting or
development of any of such Coal Reserves or the lands pooled or unitized
therewith and including any and all surface leases, rights-of-way, easements,
servitudes, licenses and other surface and subsurface rights together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing properties;


(f) All of the rights, titles and interests of every nature whatsoever owned by
Seller in and to the Coal Reserves rights, titles, interests and estates and
every part and parcel thereof; all rights of Seller to Liens and security
interests securing payment of proceeds from the sale of production from the Coal
Asset, including, but not limited to, those Liens and security interests
provided in §9.319 of the applicable Uniform Commercial Code, as amended from
time to time, any other statute enacted in the jurisdiction in which the Coal
Reserves are located or statute made applicable to the Coal Reserves under
federal law (or some combination of federal and state law); together with any
and all renewals and extensions of any of the Coal Reserves rights, titles,
interests or estates; all contracts and agreements supplemental to or amendatory
of or in substitution for the contracts and agreements described or mentioned
above;


(g)  All accounts, contract rights, inventory, choses in action (i.e., rights to
enforce contracts or to bring claims thereunder), commercial tort claims,
general intangibles, insurance contracts, insurance policies, goods, equipment,
condemnation proceeds, condemnation awards, and insurance proceeds (regardless
of whether the same arose, and/or the events which gave rise to the same
occurred, on or before or after the date hereof) and all proceeds and products
thereof and payments in lieu of production, whether such proceeds or payments
are goods, money, documents, instruments, chattel paper, securities, accounts,
general intangibles, fixtures, real property, or other assets and regardless of
whether such payments accrued, and/or the events which gave rise to such
payments occurred, on or before or after the date hereof, including, without
limitation, “take or pay” payments and similar payments, payments received in
settlement of or pursuant to a judgment rendered with respect to take or pay or
similar obligations or other obligations under a production sales contract,
payments received in buyout or buydown or other settlement of a production sales
contract, and payments received under a balancing or similar agreement as a
result of (or received otherwise in settlement of or pursuant to judgment
rendered with respect to) rights held by Seller as a result of Seller (and/or
its predecessors in title) taking or having taken less coal from lands covered
by a Coal Reserves (or lands pooled or unitized therewith) than its ownership of
such Coal Reserves would entitle it to receive;
 
 
2

--------------------------------------------------------------------------------

 


(h)  All licenses, Permits and other regulatory approvals held by Seller
relating to the Coal Asset;


(i)   All of the files, records, information and data, whether written or
electronically stored, primarily relating to the Assets in Seller’s or its
Affiliates’ possession, including:  (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii) contract
files; (iii) correspondence; (iv) operations, environmental and production
records; (v) facility and Coal Reserve records; (vi) geologic technical data,
including logs, maps and Seller’s interpretations thereof; and (vii) copies of
any environmental studies that have been prepared with respect to the Coal
Assets; and


(j)  All proceeds of all of the rights, titles and interests of Seller described
in the foregoing paragraphs (a) through (i) above, whether such proceeds or
payments are goods, money, documents, instruments, chattel paper, securities,
accounts, payment intangibles, general intangibles, fixtures, real/immovable
property, personal/movable property or other assets






Section (B).


FAYETTE TOWNSHIP
 
Tract 1 - Commencing at the northwest corner of the northwest quarter of Section
24, Township 13 North, Range 10 West, and running thence south 65-1/3 rods;
thence east 90 rods; thence north 65-1/3 rods; thence west to the place of
beginning; also,
 
Tract 2 - The north half of the east half of the southwest quarter of Section
24, Township 13 North, Range 10 West, containing 40 acres, more or less; also,
 
Tract 3 - The West half of the southwest quarter of Section 24, Township 13
North, Range 10 West,  consisting of 80 acres, more or less; also,
 
Tract 4 - The south half of the southwest quarter of Section 13, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
Tract 5 - The south half of the northeast quarter and the north half of the
southeast quarter of Section 23, Township 13 North, Range 10 West; also,
 
 
3

--------------------------------------------------------------------------------

 
 
Tract 6 - Commencing at a point 19 ½  rods south of the northwest corner of the
southwest quarter of the northwest quarter of Section 24, Township 13 North,
Range 10 West, thence due south on the west section line of said Section 24 to
the southwest corner of said northwest quarter; thence due east to the southeast
corner of the aforesaid southwest quarter of the said northwest quarter; thence
due north to the center of Coal Creek and thence in a northwesterly direction
following the meanderings of said Coal Creek, to the place of beginning.
 
Tract 7 - The south half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West except the coal of the Coal Creek vein of
coal under the surface of 1 (1) acre of ground under and about the buildings now
location of said premises, consisting of 40 acres, more or less; also,
 
Tract 8 - Eight and eight-ninths (8-8/9) acres off of the north end of the
northwest quarter of the northwest quarter of Section 25, Township 13 North,
Range 10 West; also,
 
Tract 9 - The southeast quarter of the southeast quarter of Section 14, Township
13 North, Range 10 West; also the northeast quarter of the northeast quarter of
Section 23, Township 13 North, Range 10 West, except that portion of said
quarter section last-above described lying west of the creek in the southwest
corner thereof consisting of about one (1) acre; the whole consisting of 39
acres, more or less; also,
 
Tract 10 - The east half of the southwest quarter of Section 14, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
Tract 11 - The west half of the southeast quarter of Section 14, Township 13
North, Range 10 West, also the northwest quarter of the northeast quarter of
Section 23 in said township and range; also all that part of the northeast
quarter of the northeast quarter of Section 23, Township 13 North, Range 10
West, which lies west of the creek running through said quarter, containing one
(1) acre, more or less, in the southeast corner of said section, in all
containing 121 acres, more or less; also,
 
Tract 12 - Commencing 65-1/3 rods south of the northwest corner of Section 24,
Township 13 North, Range 10 West; thence running east 90 rods; thence south to
the center of Coal Creek; thence northwesterly with the meanderings of said
creek to the west line of said Section 24; thence north to the place of
beginning, containing 38 acres, more or less; also,
 
Tract 13 - The north half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West, except the coal of the Coal Creek vein of
coal under the surface of one (1) acre of ground under and about the building
now located on said premises.
 
Tract 14 - The north east quarter of the southeast quarter in Section 14,
Township 13 North, Range 10 West, containing 40 acres, more or less.
 
 
4

--------------------------------------------------------------------------------

 
 
Tract 15 - The Northeast Quarter of the Northwest Quarter of Section 23,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
Tract 16 - The Southeast Quarter of the Southwest Quarter of Section 24,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
Tract 17 - The East half (1/2) of the Southeast quarter (1/4) of the Southeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West of the Second Principal meridian; also twelve (12) acres off the
North side of the Northeast quarter (1/4) of the Northeast quarter (1/4) of
section twenty-seven (27) in Township thirteen (13) North, Range ten (10) West
of the Second Principal Meridian, containing in all thirty-two (32) acres; also
 
Tract 18 - The South half (1/2) of the Southwest quarter (1/4) and the Southwest
quarter (1/4) of the Southeast quarter (1/4), and the West half (1/2) of the
Southeast quarter (1/4) of the Southeast quarter (1/4), all in Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, containing
one hundred forty (140) acres, more or less; also
 


 
Tract 19 - Five (5) acres off the West side of the Southwest quarter (1/4) of
the Northeast quarter (1/4) of Section twenty-two (22) of Township thirteen (13)
North of Range ten (10) West, except one acre in the Northwest corner thereof
used as a graveyard, and said one acre tract more particularly described in Deed
Record 53, page 309 of the Deed  Records of said County and State; also
 
Tract 20 - The Southwest quarter (1/4) of the Northeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, except five
acres off of the West side thereof.
 
Also, the Northwest quarter (1/4) of the Southeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West;
 
Also, one acre off of the West side of the Northeast quarter (1/4) of the
Southeast quarter (1/4) of Section twenty-two (22) Township thirteen (13) North
of Range ten (10) West; also
 
Tract 21 - Twenty-nine (29) acres off of the South side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 22 - The East half (1/2) of the Northeast quarter(1/4) of the Northeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West; also, thirty-two (32) acres off of the East side of the Southeast
quarter (1/4) of the Northwest quarter (1/4) of Section twenty-two (22),
Township thirteen (13) North of Range ten (10) West, except that part conveyed
by John Tucker, et al, to Jonathon Whitezel, Charles Eddington and Henry G.
McAdams, Trustees of the United Brethren in Christ, as per deed dated October
16, 1849 and recorded in Deed Record 15, page 33 of the Deed Records of said
County; also, except that part conveyed by Frederick Vermillion, administrator
of the Estate of Mary B. Vermillion, deceased, to James W. Popham, James M.
Whitesel, and Jacob Tritt, Trustees of Rose Hill U.N. Church, as per deed
recorded in Deed Record 95, page 574 and dated October 25, 1897; also
 
 
5

--------------------------------------------------------------------------------

 
 
Tract 23 - Eleven (11) acres off of the North side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 24 - The Northwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North, of Range ten (10) West, except
the coal of the coal creek vein under the surface of one acre of land under and
about the buildings new on said premises, also except one acre of land in the
Northwest corner of the above described real estate, the North line of which is
14 rods South of the North Line of said Section and the West line of which is 19
rods East of the West line of said Section, and said one acre of land being in a
square form; also
 


 
Tract 25 - Commencing at the Northwest corner of the Southwest Quarter (1/4) of
Section Twenty-three (23), Township Thirteen (13) North of Range Ten (10) West;
thence South Four Hundred thirty-eight and two tenths (438.2) feet; thence East
to a point in the East line of the West half of said quarter (1/4) Section four
hundred thirty-eight and two tenths (438.2) feet South of the Northeast corner
of said West half (1/2) of said quarter (1/4) section; thence North to the
Northeast corner of said West half (1/2) of said quarter (1/4) section; thence
West to the place of beginning; also
 
Tract 26 - The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Twenty-three (23) Township thirteen (13) North, Range ten (10) West.  Also,
twenty-six and seventy-two hundredths (26.72) acres off the South side of the
Northwest quarter (1/4) of the Southwest quarter (1/4) of Section twenty-three
(23), Township thirteen (13) North, of Range ten (10) West; also
 
Tract 27 - The Southwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North,, Range ten (10) West; also
 
Tract 28 - Forty-eight (48) acres off of the West side of the South half (1/2)
of the Northwest quarter (1/4) of Section twenty-two (22), Township thirteen
(13) North of Range ten (10) West.
 
Tract 29 – The North West Quarter (1/4) of Section twenty (20), Township
thirteen (13) North of Range nine (9) West.
 
Tract 30 – The Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North of Range Nine (9) West, except seven (7) acres off the West side of
the North Half of said North West Quarter (1/4), Also, except Twenty-two (22)
acres off the East side of the South half of said North West Quarter (1/4)
containing in all Ninety-seven and one-half (97 ½) acres.
 
 
6

--------------------------------------------------------------------------------

 
 
Tract 31 – Five (5) acres in a triangular form lying East of and adjoining
eleven (11) acres off the East side of the North half of the North West Quarter
(1/4) of Section Thirty (30), Township Thirteen (13) North of Range Nine (9)
West, and bounded on the East by the Clinton Gravel Road, and being in the North
West Quarter (1/4) of the North East Quarter of Section Thirty (30), Township
and Range aforesaid and the same five acre tract set off to Anna Butler in
Petition Cause No. 18275 Vigo Circuit Court.
 
Tract 32 – Seven (7) Acres off the North end of Fourteen (14) rods off the West
side of the Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North, Range Nine (9) West.
 
Tract 33 – Twenty-two (22) acres off the East side of the Southeast Quarter of
the Northwest Quarter of Section Thirty (30), Township Thirteen (13) North,
Range Nine (9) West.
 
Tract 34 – The Northeast Quarter of the Northeast Quarter of Section 30,
Township 13 North, Range 9 West.
 
Tract 35 – Fifteen (15) acres, more or less, in the Northwest corner of the
Northeast Quarter of Section 30, Township 13 North, Range 9 West, bounded as
follows, to-wit:  Beginning 121 rods Northeast of the center of said Section 30,
by the course and in the center of the Clinton Road, at a White Oak Tree;
running thence West to the West line of the Northeast Quarter of Section 30;
thence North to the Northwest corner of said Quarter Section; thence East to the
center of Clinton Road; thence Southwestwardly along center of said road to the
place of beginning.
 
Tract 36 – Twenty (20) acres off the West end of Fifty-two (52) acres off the
East end of the South Half of the Northeast Quarter of Section Thirty (30),
Township Thirteen (13) North, Range Nine (9) West.
 
Tract  37 – The South Half (1/2) of the Northeast Quarter (1/4) of Section
Thirty (30), Township Thirteen (13) North, Range Nine (9) West, except Fifty-two
(52) acres off the East end thereof, excepting therefrom, however, the top vein
of coal, commonly known as the Coal Creek Vein of Coal.
 
Tract 38 – Nine and one-third acres, more or less, being a part of the Northwest
Quarter of the Northeast Quarter of Section 30, Township 13 North, Range 9 West,
bounded as follows:  Beginning at the Northeast corner of said Northwest Quarter
of the Northeast Quarter, and running due South 50 rods, thence due West 16
rods, thence Northwest down the center of a deep hollow 61 rods to the section
line, thence East along said line 38 ½ rods to the place of beginning, known as
land belonging formerly to Susan Case, deceased, excepting therefrom, however,
the Number Six or first workable vein or seam of coal.
 
 
7

--------------------------------------------------------------------------------

 
 
Tract 39 – Beginning 50 rods South of the Northeast corner of the North West
Quarter of the Northeast Quarter of Section Thirty (30), Township Thirteen (13)
North, Range Nine (9) West, and running thence West to the center of the Clinton
Free Gravel Road, thence Southerly along the center line of said Free Gravel
Road to the South line of said Northwest Quarter of the Northeast Quarter of
said Section 30, thence East to the Southeast corner of said Northwest Quarter
of the Northwest Quarter of said Northeast Quarter, thence North to the place of
beginning, containing Thirteen (13) acres, more or less, excepting therefrom,
however, the Indiana Number Six vein or seam of coal.
 
Tract 40 – Also the Southwest Quarter of the Northeast Quarter of said Section
19, containing 40 acres, more or less.  Excepting therefrom the 100 foot strip
of land conveyed to William F.  Peter (for C.T.H. & S.E.RY.) by deed dated
January 18, 1913, recorded in Deed Record 136, Page 220, and except the 100 foot
strip of land conveyed to The Ohio Oil Company by deed dated February 22, 1950
and recorded in Deed Record 260, Page 378.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 41 – The East Half of the Northeast Quarter of Section 19, Township 13
North of Range 9 West.  Also, all that part of the Northwest Quarter of the
Northeast Quarter of Section 19, Township 13 North, Range 9 West, lying East of
the free gravel road passing through said Northwest Quarter of said Northeast
Quarter of Section 19.
 
Tract 42 – The Northwest Quarter of the Northeast Quarter of Section 19,
Township 13 North,  Range 9 West, lying West of Public Highway containing 32
acres, more or less.
 
Tract 43 – Commencing at the Southwest corner of the North West Quarter of
Section Nineteen (19), Township Thirteen (13) North, and Range Nine (9) West;
thence East 123 rods to a stone; thence North 37 rods; thence South 80 degrees
West to the West line of said Section; thence South to a place of beginning;
containing 21 ½ acres, except 10 ½ acres off the South side thereof.
 
Tract 44 – Commencing 19 rods North of the Southwest corner of the Northwest
Quarter of said Section Nineteen (19) thence North 4 rods; thence South 83
degrees East 13 rods 2 ½  links; thence Southwestwardly to the place of
beginning; containing 15/100 acres, more or less.
 
Tract 45 – Ten and one-half (10-1/2) acres off the South side of One Hundred
Twenty-three (123) rods off the West side of the Northwest Fractional Quarter
Section Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West.
 
Tract 46- Eight and one-half (8 ½) acres off the West side of the following
described tract of land, to-wit:  The Northwest Quarter of Section Nineteen
(19), Township Thirteen (13) North, Range Nine (9) West, except Twenty-one and
sixty-seven and one-half (21.67 ½) acre tract off the South end of said
Northwest Quarter and being the same tract of land set off to Amanda Swinford in
Cause No. 9404 of the Vigo Circuit Court of said County and State wherein
Francis M. Pickrell was plaintiff and Emily Pickrell et al were defendants which
partition proceedings are of record in Order Book 29, Page 188 of said Vigo
Circuit Court.
 
 
8

--------------------------------------------------------------------------------

 
 
Tract 47 – Part of the Northwest Quarter of Section Nineteen (19), Township
Thirteen (13) North of Range Nine (9) West, described as follows,
to-wit:  Commencing at the North East corner of the Northwest Quarter of said
Section Nineteen (19); running thence South with the half section line to a
stone which is thirty-seven (37) rods North of the Southeast corner of said
Northwest Quarter; thence South eighty (80) degrees West to the East line of a
fourteen (14) acres tract of land set off to Emily and Harvey Pickrell, Amanda
Greenlee, Laura Pennington, Mary, Florence, and James Pickrell, in said
Northwest Quarter in a suit of partition in Cause No. 9404, wherein Francis N.
Pickrell was plaintiff and Emily Pickrell, et al were defendants, and which
partition is of record in Order Book 29, Page 188, of the Vigo Circuit Court;
thence North with the East line to the said fourteen (14) acre tract of land set
off to said Emily Pickrell, et al. to the North line of said Northwest Quarter;
thence East with the North line of said Quarter to the place of beginning.
 
Tract 48 – Fourteen (14) acres of land in the Northwest Quarter of said Section
Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West, which was
set off by the Commissioners in said Cause No. 9404 of the Vigo Circuit Court,
wherein Francis N. Pickrell was plaintiff, and Emily Pickrell et al. were
defendants, as shown by Order Book 29, Page 188, to Emily and Harvey Pickrell,
Laura Pennington, Amanda Greenlee, Mary, Florence, and James Pickrell.
 
Tract 49 – Twenty-four and one half acres (24.5) off the East side of
thirty-three (33) acres off the West side of all that portion of the Northwest
Quarter of said Section Nineteen (19) North of the two following described
tracts:
 
Commencing at the Southwest corner of the North West Quarter of Section Nineteen
(19), Township Thirteen (13) North, and Range Nine (9) West; thence East 123
rods to a stone; thence North 37 rods; thence South 80 degrees West to the West
line of said Section; thence South to a place of beginning; containing 21 ½
acres, except 10 ½ acres off the South side thereof.
 
Also, Commencing 19 rods North of the Southwest corner of the Northwest Quarter
of said Section Nineteen (19) thence North 4 rods; thence South 83 degrees East
13 rods 2 ½  links; thence Southwestwardly to the place of beginning; containing
15/100 acres, more or less.
 
Tract 50 – One Hundred and seven (107) acres off of the West side of the
Northeast Quarter (1/4) of Section Twenty-four (24), Township Thirteen (13)
North of Range Ten (10) West, except two (2) acres under and about the buildings
upon said premises of the first vein of coal, known as the Coal Creek Vein of
coal.  Except, also, all coal underlying the permanent buildings now situated
upon said described real estate.
 
 
9

--------------------------------------------------------------------------------

 
 
Tract 51 – Fifty-three (53) acres off of the East side of the Northeast Quarter
(1/4) of Section Twenty four (24), Township Thirteen (13) North, of Range Ten
(10) West, save and except three (3) acres of the top or Coal Creek Vein of coal
underlying the buildings and building lots on said premises.
 
Tract 52 – The West Half of the Southwest Quarter of Section 20, Township 13
North, Range 9 West.
 
Tract 53 – Thirty (30) acres off the East end of the North Half of the North
East Quarter of Section Twenty-five (25), Township Thirteen (13) North, Range
Ten (10) West.
 
Tract 54 – The Southeast Quarter of the Southwest Quarter of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing Thirty-one
and fifty-seven hundredths (31.57) acres.
 
Tract 55 – The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Nineteen (19), Township Thirteen (13) North of Range Nine (9) West, containing
Thirty-one and fifty-seven hundredths (31.57) acres and
 
Tract 56 – The North Half of the South West Quarter (1/4) of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing
Sixty-three and fourteen hundredths (63.14) acres,
and                                                                                                    
 
Tract 57 – The North Half of the Southeast Quarter of said Section 19, Township
13 North, of Range 9 West, except 20 acres off the East side thereof.  Excepting
therefrom 2.77 acres conveyed to Alva L. Wallace and Nellie M. Wallace by deed
dated January 2, 1951, recorded in Deed Record 264, Page 362.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 58 – Twenty (20) acres off the East side of the North One-Half  (1/2) of
the Southeast Quarter of Section 19, Township 13 North, Range 9 West.
 
Tract 59 – The South Half of the Southeast Quarter of Section 19, Township 13
North, Range 9 West.
 
Tract 60 – The Southeast Quarter of the Southeast Quarter of Section Twenty-four
(24), Township Thirteen (13) North, Range Ten (10) West, except all that part of
said Quarter Quarter Section lying North and East of a line parallel to the one
hundred (100) feet South Westerly from center line of an extension of the
Southern Indiana Railway Company through Vigo County, Indiana, as now located,
such exception containing seven and nine hundred eighty-one thousandths (7.981)
acres.
 
 
10

--------------------------------------------------------------------------------

 
 
Tract 61 – The Southwest Quarter ( ¼) of the Southeast Quarter ( ¼ ) of Section
Twenty-four (24) in Township Thirteen (13) North of Range Ten (10) West.
 
Tract 62 – The North Half of the Southeast Quarter of Section Twenty-four (24),
Township Thirteen (13) North of Range Ten (10) West, containing Eighty (80)
acres.
 
Tract 63 – Southeast Quarter ( ¼) of the Southeast Quarter ( ¼) of Section
Twenty-four (24), Township Thirteen (13) North of Range Ten (10), lying North
and East of said line parallel to and one hundred (100) feet Southwesterly from
said center line of said extension of said Southern Indiana Railway Company,
through said Vigo County, except the top vein known as the Coal Creek Vein, with
the right to mine and remove the same.
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT B


BILL OF SALE




THIS BILL OF SALE is executed and delivered by GLOBAL ENERGY, INC., an Ohio
corporation ("Grantor"), to LIMA ENERGY COMPANY, an Ohio corporation
("Grantee"), as of the 24th day of September, 2012.


Grantor is on this date conveying to Grantee all of Grantor's right, title and
interests in and to the real estate and interests in real estate more
particularly described in Section (A) of Exhibit A, attached hereto and made a
part hereof, located in Fayette Township, Vigo County, Indiana, more
particularly described in Section (B) of said Exhibit A (the "Real Estate").


For Ten Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Grantor does hereby grant,
bargain, sell, convey, assign, transfer and deliver to Grantee all of Grantor's
right, title and interests in and to the personal property and interests in
personal property more particularly described in Section (A) of Exhibit A,
attached hereto and made a part hereof, located in Fayette Township, Vigo
County, Indiana, more particularly described in Section (B) of said Exhibit A
(collectively, the "Personalty").


To have and to hold unto Grantee, its successors and assigns forever.


Grantor represents and warrants that the Personalty is free and clear of all
liens, taxes, claims or encumbrances of any nature whatsoever.  Grantor agrees
to execute and deliver such other documents as may be reasonably necessary to
carry out or otherwise confirm the conveyance contemplated by this Bill of Sale
upon Grantee’s request.


The undersigned person executing this Bill of Sale on behalf of Grantor
represents and certifies that he or she is a duly authorized representative of
Grantor, and has been fully empowered by Grantor to execute and deliver this
Bill of Sale; that Grantor has full capacity and authority to convey the
Personalty; and that all necessary actions for the making of this Bill of Sale
have been taken and done.


IN WITNESS WHEREOF, Grantor has caused this Bill of Sale to be executed and
delivered as of the date first aforesaid.
 

 
GLOBAL ENERGY, INC., an Ohio corporation
             
By:
         
Printed: 
         
Title:
 

 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit A


Grantor (Global Energy, Inc.) is hereinafter known as "Seller," and Grantee
(Lima Energy Company) is hereinafter known as "Purchaser."  That certain
Purchase and Sale Agreement by and among USA Synthetic Fuel Corporation and its
wholly owned subsidiary Lima Energy Company as Purchasers and Global Energy,
Inc. as Seller, and dated September 24, 2012, is hereinafter known as the
"Agreement."


Section (A).  The real and personal property, rights, titles, interests and
estates described in the following paragraphs (a) through (j) (collectively
called the “Coal Asset”):
 
(a)  All rights, titles, interests and estates now owned by Seller in and to the
coal leases and/or coal and other mineral leases, other mineral properties,
mineral estates, mineral servitudes and/or mineral rights, “as extracted
collateral” (as defined in the Uniform Commercial Code as in effect in the State
of Indiana) and other interests and estates and the lands and premises covered
or affected thereby which are described on Section (B) hereof without regard to
any limitations as to specific lands or depths that may be set forth in Section
B of this Exhibit A (collectively called the “Coal Reserves”) or which Coal
Reserves are otherwise referred to herein, and specifically, but without
limitation, the undivided interests of Seller which are more particularly
described on attached Section B hereto;
 
(b) All rights, titles, interests and estates now owned by Seller in and to (i)
the properties now or hereafter pooled or unitized with any Coal Reserves; (ii)
all presently existing or future unitization, communitization, pooling
agreements and designations, orders or declarations of pooled units and the
units created thereby (including, without limitation, all units created under
orders, regulations, rules or other official acts of any Federal, State or other
governmental body or agency having jurisdiction and any units created solely
among working interest owners pursuant to operating agreements or otherwise)
which may affect all or any portion of the Coal Reserves; (iii) all operating
agreements, production sales or other contracts, processing agreements,
transportation agreements, farm-out agreements, farm-in agreements, water
disposal agreements, area of mutual interest agreements and other agreements
described or referred to in this Agreement or which relate to any of the Coal
Reserves or interests in the Coal Reserves described or referred to herein or in
Section B of this Exhibit A or to the production, sale, purchase, mining,
extraction, exchange, processing, handling, storage, transporting or marketing
of the Coal (as defined in paragraph (c) below) from or attributable to such
Coal Reserves or interests; (iv) all geological, geophysical, engineering,
accounting, title, legal, and other technical or business data concerning the
Coal Asset, the Coal, or any other item of property which are in the possession
of Seller or in which Seller can otherwise grant a security interest, and all
books, files, records, magnetic media, computer records, and other forms of
recording or obtaining access to such data; and (v) the Coal Reserves described
on attached Section B of this Exhibit A even though Seller’s interests therein
be incorrectly described or a description of a part or all of such Coal Reserves
or Seller’s interests therein be omitted; it being intended by Seller and
Purchasers herein to cover and affect hereby all interests which Seller may now
own or may hereafter acquire in and to the Coal Reserves notwithstanding that
the interests as specified in Section B of this Exhibit A may be limited to
particular lands, specified depths or particular types of property interests;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  All rights, titles, interests and estates owned by Seller in and to all
coal and as-extracted collateral and all products refined or produced therefrom
and all other minerals (collectively called the “Coal”) in and under the real
estate described in Section (B) of this Exhibit A and which may be produced and
saved from or attributable to the Coal Reserves, the lands pooled or unitized
therewith and Seller’s interests therein, including all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the Coal,
the Coal Reserves, the lands pooled or unitized therewith and Seller’s interests
therein, together with the right to demand, receive, collect and enforce the
payment of proceeds from all mineral rights (including, without limitation, the
Coal Reserves) now produced from the Coal Asset;
 
(d)  All rights, titles, interests and estates now owned by Seller in and to all
surface fees and fee estates described in Section B of this Exhibit A, equipment
yards, office sites, improvements, and buildings or structures located thereon,
whether such surface fees, fee estates, equipment yards, office sites, or
buildings or structures are fee simple estates, leasehold estates or otherwise,
together with all present and future rights, titles, easements and estates now
owned by Seller under or in connection with such interest (all of which
properties described in this Section A are referred to collectively as the
“Surface Rights”);
 
(e)  All tenements, hereditaments, appurtenances, mining rights and properties
in anywise appertaining, belonging, affixed or incidental to the Coal Reserves,
rights, titles, interests and estates described or referred to in paragraphs (a)
and (b) above, which are owned by Seller, including, without limitation, any and
all property, real or personal (including all equipment and machinery), owned
and situated upon, used, held for use, or useful in connection with the
operating, working, extraction, treatment, marketing, gathering, transporting or
development of any of such Coal Reserves or the lands pooled or unitized
therewith and including any and all surface leases, rights-of-way, easements,
servitudes, licenses and other surface and subsurface rights together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing properties;
 
(f) All of the rights, titles and interests of every nature whatsoever owned by
Seller in and to the Coal Reserves rights, titles, interests and estates and
every part and parcel thereof; all rights of Seller to Liens and security
interests securing payment of proceeds from the sale of production from the Coal
Asset, including, but not limited to, those Liens and security interests
provided in §9.319 of the applicable Uniform Commercial Code, as amended from
time to time, any other statute enacted in the jurisdiction in which the Coal
Reserves are located or statute made applicable to the Coal Reserves under
federal law (or some combination of federal and state law); together with any
and all renewals and extensions of any of the Coal Reserves rights, titles,
interests or estates; all contracts and agreements supplemental to or amendatory
of or in substitution for the contracts and agreements described or mentioned
above;
 
(g)  All accounts, contract rights, inventory, choses in action (i.e., rights to
enforce contracts or to bring claims thereunder), commercial tort claims,
general intangibles, insurance contracts, insurance policies, goods, equipment,
condemnation proceeds, condemnation awards, and insurance proceeds (regardless
of whether the same arose, and/or the events which gave rise to the same
occurred, on or before or after the date hereof) and all proceeds and products
thereof and payments in lieu of production, whether such proceeds or payments
are goods, money, documents, instruments, chattel paper, securities, accounts,
general intangibles, fixtures, real property, or other assets and regardless of
whether such payments accrued, and/or the events which gave rise to such
payments occurred, on or before or after the date hereof, including, without
limitation, “take or pay” payments and similar payments, payments received in
settlement of or pursuant to a judgment rendered with respect to take or pay or
similar obligations or other obligations under a production sales contract,
payments received in buyout or buydown or other settlement of a production sales
contract, and payments received under a balancing or similar agreement as a
result of (or received otherwise in settlement of or pursuant to judgment
rendered with respect to) rights held by Seller as a result of Seller (and/or
its predecessors in title) taking or having taken less coal from lands covered
by a Coal Reserves (or lands pooled or unitized therewith) than its ownership of
such Coal Reserves would entitle it to receive;
 
 
3

--------------------------------------------------------------------------------

 
 
(h)           All licenses, Permits and other regulatory approvals held by
Seller relating to the Coal Asset;
 
(i)   All of the files, records, information and data, whether written or
electronically stored, primarily relating to the Assets in Seller’s or its
Affiliates’ possession, including:  (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii) contract
files; (iii) correspondence; (iv) operations, environmental and production
records; (v) facility and Coal Reserve records; (vi) geologic technical data,
including logs, maps and Seller’s interpretations thereof; and (vii) copies of
any environmental studies that have been prepared with respect to the Coal
Assets; and
 
(j)  All proceeds of all of the rights, titles and interests of Seller described
in the foregoing paragraphs (a) through (i) above, whether such proceeds or
payments are goods, money, documents, instruments, chattel paper, securities,
accounts, payment intangibles, general intangibles, fixtures, real/immovable
property, personal/movable property or other assets.
 




Section (B).


FAYETTE TOWNSHIP






Tract 1 - Commencing at the northwest corner of the northwest quarter of Section
24, Township 13 North, Range 10 West, and running thence south 65-1/3 rods;
thence east 90 rods; thence north 65-1/3 rods; thence west to the place of
beginning; also,
 
Tract 2 - The north half of the east half of the southwest quarter of Section
24, Township 13 North, Range 10 West, containing 40 acres, more or less; also,
 
Tract 3 - The West half of the southwest quarter of Section 24, Township 13
North, Range 10 West,  consisting of 80 acres, more or less; also,
 
Tract 4 - The south half of the southwest quarter of Section 13, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
 
4

--------------------------------------------------------------------------------

 
 
Tract 5 - The south half of the northeast quarter and the north half of the
southeast quarter of Section 23, Township 13 North, Range 10 West; also,
 
Tract 6 - Commencing at a point 19 ½  rods south of the northwest corner of the
southwest quarter of the northwest quarter of Section 24, Township 13 North,
Range 10 West, thence due south on the west section line of said Section 24 to
the southwest corner of said northwest quarter; thence due east to the southeast
corner of the aforesaid southwest quarter of the said northwest quarter; thence
due north to the center of Coal Creek and thence in a northwesterly direction
following the meanderings of said Coal Creek, to the place of beginning.
 
Tract 7 - The south half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West except the coal of the Coal Creek vein of
coal under the surface of 1 (1) acre of ground under and about the buildings now
location of said premises, consisting of 40 acres, more or less; also,
 
Tract 8 - Eight and eight-ninths (8-8/9) acres off of the north end of the
northwest quarter of the northwest quarter of Section 25, Township 13 North,
Range 10 West; also,
 
Tract 9 - The southeast quarter of the southeast quarter of Section 14, Township
13 North, Range 10 West; also the northeast quarter of the northeast quarter of
Section 23, Township 13 North, Range 10 West, except that portion of said
quarter section last-above described lying west of the creek in the southwest
corner thereof consisting of about one (1) acre; the whole consisting of 39
acres, more or less; also,
 
Tract 10 - The east half of the southwest quarter of Section 14, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
Tract 11 - The west half of the southeast quarter of Section 14, Township 13
North, Range 10 West, also the northwest quarter of the northeast quarter of
Section 23 in said township and range; also all that part of the northeast
quarter of the northeast quarter of Section 23, Township 13 North, Range 10
West, which lies west of the creek running through said quarter, containing one
(1) acre, more or less, in the southeast corner of said section, in all
containing 121 acres, more or less; also,
 
Tract 12 - Commencing 65-1/3 rods south of the northwest corner of Section 24,
Township 13 North, Range 10 West; thence running east 90 rods; thence south to
the center of Coal Creek; thence northwesterly with the meanderings of said
creek to the west line of said Section 24; thence north to the place of
beginning, containing 38 acres, more or less; also,
 
Tract 13 - The north half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West, except the coal of the Coal Creek vein of
coal under the surface of one (1) acre of ground under and about the building
now located on said premises.
 
 
5

--------------------------------------------------------------------------------

 
 
Tract 14 - The north east quarter of the southeast quarter in Section 14,
Township 13 North, Range 10 West, containing 40 acres, more or less.
 
Tract 15 - The Northeast Quarter of the Northwest Quarter of Section 23,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
Tract 16 - The Southeast Quarter of the Southwest Quarter of Section 24,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
Tract 17 - The East half (1/2) of the Southeast quarter (1/4) of the Southeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West of the Second Principal meridian; also twelve (12) acres off the
North side of the Northeast quarter (1/4) of the Northeast quarter (1/4) of
section twenty-seven (27) in Township thirteen (13) North, Range ten (10) West
of the Second Principal Meridian, containing in all thirty-two (32) acres; also
 
Tract 18 - The South half (1/2) of the Southwest quarter (1/4) and the Southwest
quarter (1/4) of the Southeast quarter (1/4), and the West half (1/2) of the
Southeast quarter (1/4) of the Southeast quarter (1/4), all in Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, containing
one hundred forty (140) acres, more or less; also
 


 
Tract 19 - Five (5) acres off the West side of the Southwest quarter (1/4) of
the Northeast quarter (1/4) of Section twenty-two (22) of Township thirteen (13)
North of Range ten (10) West, except one acre in the Northwest corner thereof
used as a graveyard, and said one acre tract more particularly described in Deed
Record 53, page 309 of the Deed  Records of said County and State; also
 
Tract 20 - The Southwest quarter (1/4) of the Northeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, except five
acres off of the West side thereof.
 
Also, the Northwest quarter (1/4) of the Southeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West;
 
Also, one acre off of the West side of the Northeast quarter (1/4) of the
Southeast quarter (1/4) of Section twenty-two (22) Township thirteen (13) North
of Range ten (10) West; also
 
Tract 21 - Twenty-nine (29) acres off of the South side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 22 - The East half (1/2) of the Northeast quarter(1/4) of the Northeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West; also, thirty-two (32) acres off of the East side of the Southeast
quarter (1/4) of the Northwest quarter (1/4) of Section twenty-two (22),
Township thirteen (13) North of Range ten (10) West, except that part conveyed
by John Tucker, et al, to Jonathon Whitezel, Charles Eddington and Henry G.
McAdams, Trustees of the United Brethren in Christ, as per deed dated October
16, 1849 and recorded in Deed Record 15, page 33 of the Deed Records of said
County; also, except that part conveyed by Frederick Vermillion, administrator
of the Estate of Mary B. Vermillion, deceased, to James W. Popham, James M.
Whitesel, and Jacob Tritt, Trustees of Rose Hill U.N. Church, as per deed
recorded in Deed Record 95, page 574 and dated October 25, 1897; also
 
 
6

--------------------------------------------------------------------------------

 
 
Tract 23 - Eleven (11) acres off of the North side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 24 - The Northwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North, of Range ten (10) West, except
the coal of the coal creek vein under the surface of one acre of land under and
about the buildings new on said premises, also except one acre of land in the
Northwest corner of the above described real estate, the North line of which is
14 rods South of the North Line of said Section and the West line of which is 19
rods East of the West line of said Section, and said one acre of land being in a
square form; also
 


 
Tract 25 - Commencing at the Northwest corner of the Southwest Quarter (1/4) of
Section Twenty-three (23), Township Thirteen (13) North of Range Ten (10) West;
thence South Four Hundred thirty-eight and two tenths (438.2) feet; thence East
to a point in the East line of the West half of said quarter (1/4) Section four
hundred thirty-eight and two tenths (438.2) feet South of the Northeast corner
of said West half (1/2) of said quarter (1/4) section; thence North to the
Northeast corner of said West half (1/2) of said quarter (1/4) section; thence
West to the place of beginning; also
 
Tract 26 - The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Twenty-three (23) Township thirteen (13) North, Range ten (10) West.  Also,
twenty-six and seventy-two hundredths (26.72) acres off the South side of the
Northwest quarter (1/4) of the Southwest quarter (1/4) of Section twenty-three
(23), Township thirteen (13) North, of Range ten (10) West; also
 
Tract 27 - The Southwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North,, Range ten (10) West; also
 
Tract 28 - Forty-eight (48) acres off of the West side of the South half (1/2)
of the Northwest quarter (1/4) of Section twenty-two (22), Township thirteen
(13) North of Range ten (10) West.
 
Tract 29 – The North West Quarter (1/4) of Section twenty (20), Township
thirteen (13) North of Range nine (9) West.
 
 
7

--------------------------------------------------------------------------------

 
 
Tract 30 – The Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North of Range Nine (9) West, except seven (7) acres off the West side of
the North Half of said North West Quarter (1/4), Also, except Twenty-two (22)
acres off the East side of the South half of said North West Quarter (1/4)
containing in all Ninety-seven and one-half (97 ½) acres.
 
Tract 31 – Five (5) acres in a triangular form lying East of and adjoining
eleven (11) acres off the East side of the North half of the North West Quarter
(1/4) of Section Thirty (30), Township Thirteen (13) North of Range Nine (9)
West, and bounded on the East by the Clinton Gravel Road, and being in the North
West Quarter (1/4) of the North East Quarter of Section Thirty (30), Township
and Range aforesaid and the same five acre tract set off to Anna Butler in
Petition Cause No. 18275 Vigo Circuit Court.
 
Tract 32 – Seven (7) Acres off the North end of Fourteen (14) rods off the West
side of the Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North, Range Nine (9) West.
 
Tract 33 – Twenty-two (22) acres off the East side of the Southeast Quarter of
the Northwest Quarter of Section Thirty (30), Township Thirteen (13) North,
Range Nine (9) West.
 
Tract 34 – The Northeast Quarter of the Northeast Quarter of Section 30,
Township 13 North, Range 9 West.
 
Tract 35 – Fifteen (15) acres, more or less, in the Northwest corner of the
Northeast Quarter of Section 30, Township 13 North, Range 9 West, bounded as
follows, to-wit:  Beginning 121 rods Northeast of the center of said Section 30,
by the course and in the center of the Clinton Road, at a White Oak Tree;
running thence West to the West line of the Northeast Quarter of Section 30;
thence North to the Northwest corner of said Quarter Section; thence East to the
center of Clinton Road; thence Southwestwardly along center of said road to the
place of beginning.
 
Tract 36 – Twenty (20) acres off the West end of Fifty-two (52) acres off the
East end of the South Half of the Northeast Quarter of Section Thirty (30),
Township Thirteen (13) North, Range Nine (9) West.
 
Tract  37 – The South Half (1/2) of the Northeast Quarter (1/4) of Section
Thirty (30), Township Thirteen (13) North, Range Nine (9) West, except Fifty-two
(52) acres off the East end thereof, excepting therefrom, however, the top vein
of coal, commonly known as the Coal Creek Vein of Coal.
 
Tract 38 – Nine and one-third acres, more or less, being a part of the Northwest
Quarter of the Northeast Quarter of Section 30, Township 13 North, Range 9 West,
bounded as follows:  Beginning at the Northeast corner of said Northwest Quarter
of the Northeast Quarter, and running due South 50 rods, thence due West 16
rods, thence Northwest down the center of a deep hollow 61 rods to the section
line, thence East along said line 38 ½ rods to the place of beginning, known as
land belonging formerly to Susan Case, deceased, excepting therefrom, however,
the Number Six or first workable vein or seam of coal.
 
 
8

--------------------------------------------------------------------------------

 
 
Tract 39 – Beginning 50 rods South of the Northeast corner of the North West
Quarter of the Northeast Quarter of Section Thirty (30), Township Thirteen (13)
North, Range Nine (9) West, and running thence West to the center of the Clinton
Free Gravel Road, thence Southerly along the center line of said Free Gravel
Road to the South line of said Northwest Quarter of the Northeast Quarter of
said Section 30, thence East to the Southeast corner of said Northwest Quarter
of the Northwest Quarter of said Northeast Quarter, thence North to the place of
beginning, containing Thirteen (13) acres, more or less, excepting therefrom,
however, the Indiana Number Six vein or seam of coal.
 
Tract 40 – Also the Southwest Quarter of the Northeast Quarter of said Section
19, containing 40 acres, more or less.  Excepting therefrom the 100 foot strip
of land conveyed to William F.  Peter (for C.T.H. & S.E.RY.) by deed dated
January 18, 1913, recorded in Deed Record 136, Page 220, and except the 100 foot
strip of land conveyed to The Ohio Oil Company by deed dated February 22, 1950
and recorded in Deed Record 260, Page 378.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 41 – The East Half of the Northeast Quarter of Section 19, Township 13
North of Range 9 West.  Also, all that part of the Northwest Quarter of the
Northeast Quarter of Section 19, Township 13 North, Range 9 West, lying East of
the free gravel road passing through said Northwest Quarter of said Northeast
Quarter of Section 19.
 
Tract 42 – The Northwest Quarter of the Northeast Quarter of Section 19,
Township 13 North,  Range 9 West, lying West of Public Highway containing 32
acres, more or less.
 
Tract 43 – Commencing at the Southwest corner of the North West Quarter of
Section Nineteen (19), Township Thirteen (13) North, and Range Nine (9) West;
thence East 123 rods to a stone; thence North 37 rods; thence South 80 degrees
West to the West line of said Section; thence South to a place of beginning;
containing 21 ½ acres, except 10 ½ acres off the South side thereof.
 
Tract 44 – Commencing 19 rods North of the Southwest corner of the Northwest
Quarter of said Section Nineteen (19) thence North 4 rods; thence South 83
degrees East 13 rods 2 ½  links; thence Southwestwardly to the place of
beginning; containing 15/100 acres, more or less.
 
Tract 45 – Ten and one-half (10-1/2) acres off the South side of One Hundred
Twenty-three (123) rods off the West side of the Northwest Fractional Quarter
Section Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West.
 
 
9

--------------------------------------------------------------------------------

 
 
Tract 46- Eight and one-half (8 ½) acres off the West side of the following
described tract of land, to-wit:  The Northwest Quarter of Section Nineteen
(19), Township Thirteen (13) North, Range Nine (9) West, except Twenty-one and
sixty-seven and one-half (21.67 ½) acre tract off the South end of said
Northwest Quarter and being the same tract of land set off to Amanda Swinford in
Cause No. 9404 of the Vigo Circuit Court of said County and State wherein
Francis M. Pickrell was plaintiff and Emily Pickrell et al were defendants which
partition proceedings are of record in Order Book 29, Page 188 of said Vigo
Circuit Court.
 
Tract 47 – Part of the Northwest Quarter of Section Nineteen (19), Township
Thirteen (13) North of Range Nine (9) West, described as follows,
to-wit:  Commencing at the North East corner of the Northwest Quarter of said
Section Nineteen (19); running thence South with the half section line to a
stone which is thirty-seven (37) rods North of the Southeast corner of said
Northwest Quarter; thence South eighty (80) degrees West to the East line of a
fourteen (14) acres tract of land set off to Emily and Harvey Pickrell, Amanda
Greenlee, Laura Pennington, Mary, Florence, and James Pickrell, in said
Northwest Quarter in a suit of partition in Cause No. 9404, wherein Francis N.
Pickrell was plaintiff and Emily Pickrell, et al were defendants, and which
partition is of record in Order Book 29, Page 188, of the Vigo Circuit Court;
thence North with the East line to the said fourteen (14) acre tract of land set
off to said Emily Pickrell, et al. to the North line of said Northwest Quarter;
thence East with the North line of said Quarter to the place of beginning.
 
Tract 48 – Fourteen (14) acres of land in the Northwest Quarter of said Section
Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West, which was
set off by the Commissioners in said Cause No. 9404 of the Vigo Circuit Court,
wherein Francis N. Pickrell was plaintiff, and Emily Pickrell et al. were
defendants, as shown by Order Book 29, Page 188, to Emily and Harvey Pickrell,
Laura Pennington, Amanda Greenlee, Mary, Florence, and James Pickrell.
 
Tract 49 – Twenty-four and one half acres (24.5) off the East side of
thirty-three (33) acres off the West side of all that portion of the Northwest
Quarter of said Section Nineteen (19) North of the two following described
tracts:
 
Commencing at the Southwest corner of the North West Quarter of Section Nineteen
(19), Township Thirteen (13) North, and Range Nine (9) West; thence East 123
rods to a stone; thence North 37 rods; thence South 80 degrees West to the West
line of said Section; thence South to a place of beginning; containing 21 ½
acres, except 10 ½ acres off the South side thereof.
 
Also, Commencing 19 rods North of the Southwest corner of the Northwest Quarter
of said Section Nineteen (19) thence North 4 rods; thence South 83 degrees East
13 rods 2 ½  links; thence Southwestwardly to the place of beginning; containing
15/100 acres, more or less.
 
Tract 50 – One Hundred and seven (107) acres off of the West side of the
Northeast Quarter (1/4) of Section Twenty-four (24), Township Thirteen (13)
North of Range Ten (10) West, except two (2) acres under and about the buildings
upon said premises of the first vein of coal, known as the Coal Creek Vein of
coal.  Except, also, all coal underlying the permanent buildings now situated
upon said described real estate.
 
 
10

--------------------------------------------------------------------------------

 
 
Tract 51 – Fifty-three (53) acres off of the East side of the Northeast Quarter
(1/4) of Section Twenty four (24), Township Thirteen (13) North, of Range Ten
(10) West, save and except three (3) acres of the top or Coal Creek Vein of coal
underlying the buildings and building lots on said premises.
 
Tract 52 – The West Half of the Southwest Quarter of Section 20, Township 13
North, Range 9 West.
 
Tract 53 – Thirty (30) acres off the East end of the North Half of the North
East Quarter of Section Twenty-five (25), Township Thirteen (13) North, Range
Ten (10) West.
 
Tract 54 – The Southeast Quarter of the Southwest Quarter of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing Thirty-one
and fifty-seven hundredths (31.57) acres.
 
Tract 55 – The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Nineteen (19), Township Thirteen (13) North of Range Nine (9) West, containing
Thirty-one and fifty-seven hundredths (31.57) acres and
 
Tract 56 – The North Half of the South West Quarter (1/4) of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing
Sixty-three and fourteen hundredths (63.14) acres,
and                                                                                                    
 
Tract 57 – The North Half of the Southeast Quarter of said Section 19, Township
13 North, of Range 9 West, except 20 acres off the East side thereof.  Excepting
therefrom 2.77 acres conveyed to Alva L. Wallace and Nellie M. Wallace by deed
dated January 2, 1951, recorded in Deed Record 264, Page 362.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 58 – Twenty (20) acres off the East side of the North One-Half  (1/2) of
the Southeast Quarter of Section 19, Township 13 North, Range 9 West.
 
Tract 59 – The South Half of the Southeast Quarter of Section 19, Township 13
North, Range 9 West.
 
Tract 60 – The Southeast Quarter of the Southeast Quarter of Section Twenty-four
(24), Township Thirteen (13) North, Range Ten (10) West, except all that part of
said Quarter Quarter Section lying North and East of a line parallel to the one
hundred (100) feet South Westerly from center line of an extension of the
Southern Indiana Railway Company through Vigo County, Indiana, as now located,
such exception containing seven and nine hundred eighty-one thousandths (7.981)
acres.
 
 
11

--------------------------------------------------------------------------------

 
 
Tract 61 – The Southwest Quarter ( ¼) of the Southeast Quarter ( ¼ ) of Section
Twenty-four (24) in Township Thirteen (13) North of Range Ten (10) West.
 
Tract 62 – The North Half of the Southeast Quarter of Section Twenty-four (24),
Township Thirteen (13) North of Range Ten (10) West, containing Eighty (80)
acres.
 
Tract 63 – Southeast Quarter ( ¼) of the Southeast Quarter ( ¼) of Section
Twenty-four (24), Township Thirteen (13) North of Range Ten (10), lying North
and East of said line parallel to and one hundred (100) feet Southwesterly from
said center line of said extension of said Southern Indiana Railway Company,
through said Vigo County, except the top vein known as the Coal Creek Vein, with
the right to mine and remove the same.
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT C


GENERAL WARRANTY DEED


 
THIS INDENTURE WITNESSETH, that GLOBAL ENERGY, INC., an Ohio corporation
("Grantor") CONVEYS AND WARRANTS to LIMA ENERGY COMPANY, an Ohio corporation
("Grantee"), for the sum of $10.00 and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, all of Grantor's right, title
and interests in and to the real estate and interests in real estate, more
particularly described in Section (A) of Exhibit A, attached hereto and made a
part hereof, located in Fayette Township, Vigo County, Indiana, more
particularly described in Section (B) of said Exhibit A (the "Real Estate"),
subject only to the following:
 
 
The lien of current, nondelinquent real estate taxes, all general and special
assessments and all other governmental, municipal and public dues, charges and
impositions;

 
 
Easements, covenants, and restrictions of record; and

 
 
All laws, codes, ordinances, rules and/or regulations (federal, state and/or
local) now in effect.

 
The undersigned person executing this deed on behalf of Grantor represents and
certifies that he or she is authorized to execute and deliver this deed, that
Grantor has full power and authority to convey the real estate described herein,
and that all necessary action for the making of such conveyance has been taken
and done.
 


IN WITNESS WHEREOF, Grantor has executed this deed as of the 24th day of
September, 2012.
 

 
GRANTOR:
       
GLOBAL ENERGY, INC., an Ohio corporation
             
By:
         
Printed:
         
Title:
 

                                                                      
 
[Acknowledgment on following page.]
 
 
1

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
STATE OF ______________
)
 
)SS:
COUNTY OF ____________
)



Before me, a Notary Public in and for said County and State, personally appeared
______________, the ____________ of Global Energy, Inc., an Ohio corporation,
who, having been first duly sworn, acknowledged the execution of the foregoing
General Warranty Deed for and on behalf of said Grantor and stated that the
representations contained herein are true.
 
WITNESS my hand and Notarial Seal this ___ day of September, 2012.

 
 
[SEAL]
By:          
Notary Public
         
Printed Name:
 





I am a resident of ______________ County, ____________.
 
My commission expires _______________________.
 

 


 
Grantee's address is and send all future tax statements to:
 
Lima Energy Company
312 Walnut Street, Suite 1600
Cincinnati, OH  45202








I affirm, under penalties of perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by
law:  Jacqueline Pimentel-Gannon
 
This instrument was prepared by Jacqueline Pimentel-Gannon, Attorney at Law,
Faegre Baker Daniels LLP, 600 East 96th Street, Suite 600, Indianapolis, Indiana
46240.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Grantor (Global Energy, Inc.) is hereinafter known as "Seller," and Grantee
(Lima Energy Company) is hereinafter known as "Purchaser."


Section (A).  The real and personal property, rights, titles, interests and
estates described in the following paragraphs (a) through (j) (collectively
called the “Coal Asset”):
 
(a)  All rights, titles, interests and estates now owned by Seller in and to the
coal leases and/or coal and other mineral leases, other mineral properties,
mineral estates, mineral servitudes and/or mineral rights, “as extracted
collateral” (as defined in the Uniform Commercial Code as in effect in the State
of Indiana) and other interests and estates and the lands and premises covered
or affected thereby which are described on Section (B) hereof without regard to
any limitations as to specific lands or depths that may be set forth in Section
B of this Exhibit A (collectively called the “Coal Reserves”) or which Coal
Reserves are otherwise referred to herein, and specifically, but without
limitation, the undivided interests of Seller which are more particularly
described on attached Section B hereto;
 
(b) All rights, titles, interests and estates now owned by Seller in and to (i)
the properties now or hereafter pooled or unitized with any Coal Reserves; (ii)
all presently existing or future unitization, communitization, pooling
agreements and designations, orders or declarations of pooled units and the
units created thereby (including, without limitation, all units created under
orders, regulations, rules or other official acts of any Federal, State or other
governmental body or agency having jurisdiction and any units created solely
among working interest owners pursuant to operating agreements or otherwise)
which may affect all or any portion of the Coal Reserves; (iii) all operating
agreements, production sales or other contracts, processing agreements,
transportation agreements, farm-out agreements, farm-in agreements, water
disposal agreements, area of mutual interest agreements and other agreements
which relate to any of the Coal Reserves or interests in the Coal Reserves
described or referred to herein or in Section B of this Exhibit A or to the
production, sale, purchase, mining, extraction, exchange, processing, handling,
storage, transporting or marketing of the Coal (as defined in paragraph (c)
below) from or attributable to such Coal Reserves or interests; (iv) all
geological, geophysical, engineering, accounting, title, legal, and other
technical or business data concerning the Coal Asset, the Coal, or any other
item of property which are in the possession of Seller or in which Seller can
otherwise grant a security interest, and all books, files, records, magnetic
media, computer records, and other forms of recording or obtaining access to
such data; and (v) the Coal Reserves described on attached Section B of this
Exhibit A even though Seller’s interests therein be incorrectly described or a
description of a part or all of such Coal Reserves or Seller’s interests therein
be omitted; it being intended by Seller and Purchasers herein to cover and
affect hereby all interests which Seller may now own or may hereafter acquire in
and to the Coal Reserves notwithstanding that the interests as specified in
Section B of this Exhibit A may be limited to particular lands, specified depths
or particular types of property interests;
 
(c)  All rights, titles, interests and estates owned by Seller in and to all
coal and as-extracted collateral and all products refined or produced therefrom
and all other minerals (collectively called the “Coal”) in and under the real
estate described in Section (B) of this Exhibit A and which may be produced and
saved from or attributable to the Coal Reserves, the lands pooled or unitized
therewith and Seller’s interests therein, including all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the Coal,
the Coal Reserves, the lands pooled or unitized therewith and Seller’s interests
therein, together with the right to demand, receive, collect and enforce the
payment of proceeds from all mineral rights (including, without limitation, the
Coal Reserves) now produced from the Coal Asset;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)  All rights, titles, interests and estates now owned by Seller in and to all
surface fees and fee estates described in Section B of this Exhibit A, equipment
yards, office sites, improvements, and buildings or structures located thereon,
whether such surface fees, fee estates, equipment yards, office sites, or
buildings or structures are fee simple estates, leasehold estates or otherwise,
together with all present and future rights, titles, easements and estates now
owned by Seller under or in connection with such interest (all of which
properties described in this Section A are referred to collectively as the
“Surface Rights”);
 
(e)  All tenements, hereditaments, appurtenances, mining rights and properties
in anywise appertaining, belonging, affixed or incidental to the Coal Reserves,
rights, titles, interests and estates described or referred to in paragraphs (a)
and (b) above, which are owned by Seller, including, without limitation, any and
all property, real or personal (including all equipment and machinery), owned
and situated upon, used, held for use, or useful in connection with the
operating, working, extraction, treatment, marketing, gathering, transporting or
development of any of such Coal Reserves or the lands pooled or unitized
therewith and including any and all surface leases, rights-of-way, easements,
servitudes, licenses and other surface and subsurface rights together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing properties;
 
(f) All of the rights, titles and interests of every nature whatsoever owned by
Seller in and to the Coal Reserves rights, titles, interests and estates and
every part and parcel thereof; all rights of Seller to Liens and security
interests securing payment of proceeds from the sale of production from the Coal
Asset, including, but not limited to, those Liens and security interests
provided in §9.319 of the applicable Uniform Commercial Code, as amended from
time to time, any other statute enacted in the jurisdiction in which the Coal
Reserves are located or statute made applicable to the Coal Reserves under
federal law (or some combination of federal and state law); together with any
and all renewals and extensions of any of the Coal Reserves rights, titles,
interests or estates; all contracts and agreements supplemental to or amendatory
of or in substitution for the contracts and agreements described or mentioned
above;
 
(g)  All accounts, contract rights, inventory, choses in action (i.e., rights to
enforce contracts or to bring claims thereunder), commercial tort claims,
general intangibles, insurance contracts, insurance policies, goods, equipment,
condemnation proceeds, condemnation awards, and insurance proceeds (regardless
of whether the same arose, and/or the events which gave rise to the same
occurred, on or before or after the date hereof) and all proceeds and products
thereof and payments in lieu of production, whether such proceeds or payments
are goods, money, documents, instruments, chattel paper, securities, accounts,
general intangibles, fixtures, real property, or other assets and regardless of
whether such payments accrued, and/or the events which gave rise to such
payments occurred, on or before or after the date hereof, including, without
limitation, “take or pay” payments and similar payments, payments received in
settlement of or pursuant to a judgment rendered with respect to take or pay or
similar obligations or other obligations under a production sales contract,
payments received in buyout or buydown or other settlement of a production sales
contract, and payments received under a balancing or similar agreement as a
result of (or received otherwise in settlement of or pursuant to judgment
rendered with respect to) rights held by Seller as a result of Seller (and/or
its predecessors in title) taking or having taken less coal from lands covered
by a Coal Reserves (or lands pooled or unitized therewith) than its ownership of
such Coal Reserves would entitle it to receive;
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           All licenses, permits and other regulatory approvals held by
Seller relating to the Coal Asset;
 
(i)   All of the files, records, information and data, whether written or
electronically stored, primarily relating to the Assets in Seller’s or its
Affiliates’ possession, including:  (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii) contract
files; (iii) correspondence; (iv) operations, environmental and production
records; (v) facility and Coal Reserve records; (vi) geologic technical data,
including logs, maps and Seller’s interpretations thereof; and (vii) copies of
any environmental studies that have been prepared with respect to the Coal
Assets; and
 
(j)  All proceeds of all of the rights, titles and interests of Seller described
in the foregoing paragraphs (a) through (i) above, whether such proceeds or
payments are goods, money, documents, instruments, chattel paper, securities,
accounts, payment intangibles, general intangibles, fixtures, real/immovable
property, personal/movable property or other assets.
 




Section (B).
FAYETTE TOWNSHIP




Tract 1 - Commencing at the northwest corner of the northwest quarter of Section
24, Township 13 North, Range 10 West, and running thence south 65-1/3 rods;
thence east 90 rods; thence north 65-1/3 rods; thence west to the place of
beginning; also,
 
Tract 2 - The north half of the east half of the southwest quarter of Section
24, Township 13 North, Range 10 West, containing 40 acres, more or less; also,
 
Tract 3 - The West half of the southwest quarter of Section 24, Township 13
North, Range 10 West,  consisting of 80 acres, more or less; also,
 
Tract 4 - The south half of the southwest quarter of Section 13, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
Tract 5 - The south half of the northeast quarter and the north half of the
southeast quarter of Section 23, Township 13 North, Range 10 West; also,
 
Tract 6 - Commencing at a point 19 ½  rods south of the northwest corner of the
southwest quarter of the northwest quarter of Section 24, Township 13 North,
Range 10 West, thence due south on the west section line of said Section 24 to
the southwest corner of said northwest quarter; thence due east to the southeast
corner of the aforesaid southwest quarter of the said northwest quarter; thence
due north to the center of Coal Creek and thence in a northwesterly direction
following the meanderings of said Coal Creek, to the place of beginning.
 
 
5

--------------------------------------------------------------------------------

 
 
Tract 7 - The south half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West except the coal of the Coal Creek vein of
coal under the surface of 1 (1) acre of ground under and about the buildings now
location of said premises, consisting of 40 acres, more or less; also,
 
Tract 8 - Eight and eight-ninths (8-8/9) acres off of the north end of the
northwest quarter of the northwest quarter of Section 25, Township 13 North,
Range 10 West; also,
 
Tract 9 - The southeast quarter of the southeast quarter of Section 14, Township
13 North, Range 10 West; also the northeast quarter of the northeast quarter of
Section 23, Township 13 North, Range 10 West, except that portion of said
quarter section last-above described lying west of the creek in the southwest
corner thereof consisting of about one (1) acre; the whole consisting of 39
acres, more or less; also,
 
Tract 10 - The east half of the southwest quarter of Section 14, Township 13
North, Range 10 West, consisting of 80 acres, more or less; also,
 
Tract 11 - The west half of the southeast quarter of Section 14, Township 13
North, Range 10 West, also the northwest quarter of the northeast quarter of
Section 23 in said township and range; also all that part of the northeast
quarter of the northeast quarter of Section 23, Township 13 North, Range 10
West, which lies west of the creek running through said quarter, containing one
(1) acre, more or less, in the southeast corner of said section, in all
containing 121 acres, more or less; also,
 
Tract 12 - Commencing 65-1/3 rods south of the northwest corner of Section 24,
Township 13 North, Range 10 West; thence running east 90 rods; thence south to
the center of Coal Creek; thence northwesterly with the meanderings of said
creek to the west line of said Section 24; thence north to the place of
beginning, containing 38 acres, more or less; also,
 
Tract 13 - The north half of the north half of the southwest quarter of Section
13, Township 13 North, Range 10 West, except the coal of the Coal Creek vein of
coal under the surface of one (1) acre of ground under and about the building
now located on said premises.
 
Tract 14 - The north east quarter of the southeast quarter in Section 14,
Township 13 North, Range 10 West, containing 40 acres, more or less.
 
Tract 15 - The Northeast Quarter of the Northwest Quarter of Section 23,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
Tract 16 - The Southeast Quarter of the Southwest Quarter of Section 24,
Township 13 North, Range 10 West, consisting of 40 acres, more or less.
 
 
6

--------------------------------------------------------------------------------

 
 
Tract 17 - The East half (1/2) of the Southeast quarter (1/4) of the Southeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West of the Second Principal meridian; also twelve (12) acres off the
North side of the Northeast quarter (1/4) of the Northeast quarter (1/4) of
section twenty-seven (27) in Township thirteen (13) North, Range ten (10) West
of the Second Principal Meridian, containing in all thirty-two (32) acres; also
 
Tract 18 - The South half (1/2) of the Southwest quarter (1/4) and the Southwest
quarter (1/4) of the Southeast quarter (1/4), and the West half (1/2) of the
Southeast quarter (1/4) of the Southeast quarter (1/4), all in Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, containing
one hundred forty (140) acres, more or less; also
 
 
Tract 19 - Five (5) acres off the West side of the Southwest quarter (1/4) of
the Northeast quarter (1/4) of Section twenty-two (22) of Township thirteen (13)
North of Range ten (10) West, except one acre in the Northwest corner thereof
used as a graveyard, and said one acre tract more particularly described in Deed
Record 53, page 309 of the Deed  Records of said County and State; also
 
Tract 20 - The Southwest quarter (1/4) of the Northeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West, except five
acres off of the West side thereof.
 
Also, the Northwest quarter (1/4) of the Southeast quarter (1/4) of Section
twenty-two (22) Township thirteen (13) North of Range ten (10) West;
 
Also, one acre off of the West side of the Northeast quarter (1/4) of the
Southeast quarter (1/4) of Section twenty-two (22) Township thirteen (13) North
of Range ten (10) West; also
 
Tract 21 - Twenty-nine (29) acres off of the South side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 22 - The East half (1/2) of the Northeast quarter(1/4) of the Northeast
quarter (1/4) of Section twenty-two (22), Township thirteen (13) North, Range
ten (10) West; also, thirty-two (32) acres off of the East side of the Southeast
quarter (1/4) of the Northwest quarter (1/4) of Section twenty-two (22),
Township thirteen (13) North of Range ten (10) West, except that part conveyed
by John Tucker, et al, to Jonathon Whitezel, Charles Eddington and Henry G.
McAdams, Trustees of the United Brethren in Christ, as per deed dated October
16, 1849 and recorded in Deed Record 15, page 33 of the Deed Records of said
County; also, except that part conveyed by Frederick Vermillion, administrator
of the Estate of Mary B. Vermillion, deceased, to James W. Popham, James M.
Whitesel, and Jacob Tritt, Trustees of Rose Hill U.N. Church, as per deed
recorded in Deed Record 95, page 574 and dated October 25, 1897; also
 
 
7

--------------------------------------------------------------------------------

 
 
Tract 23 - Eleven (11) acres off of the North side of the Northeast quarter
(1/4) of the Southwest quarter (1/4) of Section twenty-two (22) Township
thirteen (13) North of Range ten (10) West; also
 
Tract 24 - The Northwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North, of Range ten (10) West, except
the coal of the coal creek vein under the surface of one acre of land under and
about the buildings new on said premises, also except one acre of land in the
Northwest corner of the above described real estate, the North line of which is
14 rods South of the North Line of said Section and the West line of which is 19
rods East of the West line of said Section, and said one acre of land being in a
square form; also
 
 
Tract 25 - Commencing at the Northwest corner of the Southwest Quarter (1/4) of
Section Twenty-three (23), Township Thirteen (13) North of Range Ten (10) West;
thence South Four Hundred thirty-eight and two tenths (438.2) feet; thence East
to a point in the East line of the West half of said quarter (1/4) Section four
hundred thirty-eight and two tenths (438.2) feet South of the Northeast corner
of said West half (1/2) of said quarter (1/4) section; thence North to the
Northeast corner of said West half (1/2) of said quarter (1/4) section; thence
West to the place of beginning; also
 
Tract 26 - The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Twenty-three (23) Township thirteen (13) North, Range ten (10) West.  Also,
twenty-six and seventy-two hundredths (26.72) acres off the South side of the
Northwest quarter (1/4) of the Southwest quarter (1/4) of Section twenty-three
(23), Township thirteen (13) North, of Range ten (10) West; also
 
Tract 27 - The Southwest quarter (1/4) of the Northwest quarter (1/4) of Section
twenty-three (23), Township thirteen (13) North,, Range ten (10) West; also
 
Tract 28 - Forty-eight (48) acres off of the West side of the South half (1/2)
of the Northwest quarter (1/4) of Section twenty-two (22), Township thirteen
(13) North of Range ten (10) West.
 
Tract 29 – The North West Quarter (1/4) of Section twenty (20), Township
thirteen (13) North of Range nine (9) West.
 
Tract 30 – The Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North of Range Nine (9) West, except seven (7) acres off the West side of
the North Half of said North West Quarter (1/4), Also, except Twenty-two (22)
acres off the East side of the South half of said North West Quarter (1/4)
containing in all Ninety-seven and one-half (97 ½) acres.
 
Tract 31 – Five (5) acres in a triangular form lying East of and adjoining
eleven (11) acres off the East side of the North half of the North West Quarter
(1/4) of Section Thirty (30), Township Thirteen (13) North of Range Nine (9)
West, and bounded on the East by the Clinton Gravel Road, and being in the North
West Quarter (1/4) of the North East Quarter of Section Thirty (30), Township
and Range aforesaid and the same five acre tract set off to Anna Butler in
Petition Cause No. 18275 Vigo Circuit Court.
 
 
8

--------------------------------------------------------------------------------

 
 
Tract 32 – Seven (7) Acres off the North end of Fourteen (14) rods off the West
side of the Northwest Quarter (1/4) of Section Thirty (30), Township Thirteen
(13) North, Range Nine (9) West.
 
Tract 33 – Twenty-two (22) acres off the East side of the Southeast Quarter of
the Northwest Quarter of Section Thirty (30), Township Thirteen (13) North,
Range Nine (9) West.
 
Tract 34 – The Northeast Quarter of the Northeast Quarter of Section 30,
Township 13 North, Range 9 West.
 
Tract 35 – Fifteen (15) acres, more or less, in the Northwest corner of the
Northeast Quarter of Section 30, Township 13 North, Range 9 West, bounded as
follows, to-wit:  Beginning 121 rods Northeast of the center of said Section 30,
by the course and in the center of the Clinton Road, at a White Oak Tree;
running thence West to the West line of the Northeast Quarter of Section 30;
thence North to the Northwest corner of said Quarter Section; thence East to the
center of Clinton Road; thence Southwestwardly along center of said road to the
place of beginning.
 
Tract 36 – Twenty (20) acres off the West end of Fifty-two (52) acres off the
East end of the South Half of the Northeast Quarter of Section Thirty (30),
Township Thirteen (13) North, Range Nine (9) West.
 
Tract  37 – The South Half (1/2) of the Northeast Quarter (1/4) of Section
Thirty (30), Township Thirteen (13) North, Range Nine (9) West, except Fifty-two
(52) acres off the East end thereof, excepting therefrom, however, the top vein
of coal, commonly known as the Coal Creek Vein of Coal.
 
Tract 38 – Nine and one-third acres, more or less, being a part of the Northwest
Quarter of the Northeast Quarter of Section 30, Township 13 North, Range 9 West,
bounded as follows:  Beginning at the Northeast corner of said Northwest Quarter
of the Northeast Quarter, and running due South 50 rods, thence due West 16
rods, thence Northwest down the center of a deep hollow 61 rods to the section
line, thence East along said line 38 ½ rods to the place of beginning, known as
land belonging formerly to Susan Case, deceased, excepting therefrom, however,
the Number Six or first workable vein or seam of coal.
 
Tract 39 – Beginning 50 rods South of the Northeast corner of the North West
Quarter of the Northeast Quarter of Section Thirty (30), Township Thirteen (13)
North, Range Nine (9) West, and running thence West to the center of the Clinton
Free Gravel Road, thence Southerly along the center line of said Free Gravel
Road to the South line of said Northwest Quarter of the Northeast Quarter of
said Section 30, thence East to the Southeast corner of said Northwest Quarter
of the Northwest Quarter of said Northeast Quarter, thence North to the place of
beginning, containing Thirteen (13) acres, more or less, excepting therefrom,
however, the Indiana Number Six vein or seam of coal.
 
 
9

--------------------------------------------------------------------------------

 
 
Tract 40 – Also the Southwest Quarter of the Northeast Quarter of said Section
19, containing 40 acres, more or less.  Excepting therefrom the 100 foot strip
of land conveyed to William F.  Peter (for C.T.H. & S.E.RY.) by deed dated
January 18, 1913, recorded in Deed Record 136, Page 220, and except the 100 foot
strip of land conveyed to The Ohio Oil Company by deed dated February 22, 1950
and recorded in Deed Record 260, Page 378.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 41 – The East Half of the Northeast Quarter of Section 19, Township 13
North of Range 9 West.  Also, all that part of the Northwest Quarter of the
Northeast Quarter of Section 19, Township 13 North, Range 9 West, lying East of
the free gravel road passing through said Northwest Quarter of said Northeast
Quarter of Section 19.
 
Tract 42 – The Northwest Quarter of the Northeast Quarter of Section 19,
Township 13 North,  Range 9 West, lying West of Public Highway containing 32
acres, more or less.
 
Tract 43 – Commencing at the Southwest corner of the North West Quarter of
Section Nineteen (19), Township Thirteen (13) North, and Range Nine (9) West;
thence East 123 rods to a stone; thence North 37 rods; thence South 80 degrees
West to the West line of said Section; thence South to a place of beginning;
containing 21 ½ acres, except 10 ½ acres off the South side thereof.
 
Tract 44 – Commencing 19 rods North of the Southwest corner of the Northwest
Quarter of said Section Nineteen (19) thence North 4 rods; thence South 83
degrees East 13 rods 2 ½  links; thence Southwestwardly to the place of
beginning; containing 15/100 acres, more or less.
 
Tract 45 – Ten and one-half (10-1/2) acres off the South side of One Hundred
Twenty-three (123) rods off the West side of the Northwest Fractional Quarter
Section Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West.
 
Tract 46- Eight and one-half (8 ½) acres off the West side of the following
described tract of land, to-wit:  The Northwest Quarter of Section Nineteen
(19), Township Thirteen (13) North, Range Nine (9) West, except Twenty-one and
sixty-seven and one-half (21.67 ½) acre tract off the South end of said
Northwest Quarter and being the same tract of land set off to Amanda Swinford in
Cause No. 9404 of the Vigo Circuit Court of said County and State wherein
Francis M. Pickrell was plaintiff and Emily Pickrell et al were defendants which
partition proceedings are of record in Order Book 29, Page 188 of said Vigo
Circuit Court.
 
 
10

--------------------------------------------------------------------------------

 
 
Tract 47 – Part of the Northwest Quarter of Section Nineteen (19), Township
Thirteen (13) North of Range Nine (9) West, described as follows,
to-wit:  Commencing at the North East corner of the Northwest Quarter of said
Section Nineteen (19); running thence South with the half section line to a
stone which is thirty-seven (37) rods North of the Southeast corner of said
Northwest Quarter; thence South eighty (80) degrees West to the East line of a
fourteen (14) acres tract of land set off to Emily and Harvey Pickrell, Amanda
Greenlee, Laura Pennington, Mary, Florence, and James Pickrell, in said
Northwest Quarter in a suit of partition in Cause No. 9404, wherein Francis N.
Pickrell was plaintiff and Emily Pickrell, et al were defendants, and which
partition is of record in Order Book 29, Page 188, of the Vigo Circuit Court;
thence North with the East line to the said fourteen (14) acre tract of land set
off to said Emily Pickrell, et al. to the North line of said Northwest Quarter;
thence East with the North line of said Quarter to the place of beginning.
 
Tract 48 – Fourteen (14) acres of land in the Northwest Quarter of said Section
Nineteen (19), Township Thirteen (13) North, of Range Nine (9) West, which was
set off by the Commissioners in said Cause No. 9404 of the Vigo Circuit Court,
wherein Francis N. Pickrell was plaintiff, and Emily Pickrell et al. were
defendants, as shown by Order Book 29, Page 188, to Emily and Harvey Pickrell,
Laura Pennington, Amanda Greenlee, Mary, Florence, and James Pickrell.
 
Tract 49 – Twenty-four and one half acres (24.5) off the East side of
thirty-three (33) acres off the West side of all that portion of the Northwest
Quarter of said Section Nineteen (19) North of the two following described
tracts:
 
Commencing at the Southwest corner of the North West Quarter of Section Nineteen
(19), Township Thirteen (13) North, and Range Nine (9) West; thence East 123
rods to a stone; thence North 37 rods; thence South 80 degrees West to the West
line of said Section; thence South to a place of beginning; containing 21 ½
acres, except 10 ½ acres off the South side thereof.
 
Also, Commencing 19 rods North of the Southwest corner of the Northwest Quarter
of said Section Nineteen (19) thence North 4 rods; thence South 83 degrees East
13 rods 2 ½  links; thence Southwestwardly to the place of beginning; containing
15/100 acres, more or less.
 
Tract 50 – One Hundred and seven (107) acres off of the West side of the
Northeast Quarter (1/4) of Section Twenty-four (24), Township Thirteen (13)
North of Range Ten (10) West, except two (2) acres under and about the buildings
upon said premises of the first vein of coal, known as the Coal Creek Vein of
coal.  Except, also, all coal underlying the permanent buildings now situated
upon said described real estate.
 
Tract 51 – Fifty-three (53) acres off of the East side of the Northeast Quarter
(1/4) of Section Twenty four (24), Township Thirteen (13) North, of Range Ten
(10) West, save and except three (3) acres of the top or Coal Creek Vein of coal
underlying the buildings and building lots on said premises.
 
 
11

--------------------------------------------------------------------------------

 
 
Tract 52 – The West Half of the Southwest Quarter of Section 20, Township 13
North, Range 9 West.
 
Tract 53 – Thirty (30) acres off the East end of the North Half of the North
East Quarter of Section Twenty-five (25), Township Thirteen (13) North, Range
Ten (10) West.
 
Tract 54 – The Southeast Quarter of the Southwest Quarter of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing Thirty-one
and fifty-seven hundredths (31.57) acres.
 
Tract 55 – The Southwest Quarter (1/4) of the Southwest Quarter (1/4) of Section
Nineteen (19), Township Thirteen (13) North of Range Nine (9) West, containing
Thirty-one and fifty-seven hundredths (31.57) acres and
 
Tract 56 – The North Half of the South West Quarter (1/4) of Section Nineteen
(19), Township Thirteen (13) North of Range Nine (9) West, containing
Sixty-three and fourteen hundredths (63.14) acres,
and                                                                                                    
 
Tract 57 – The North Half of the Southeast Quarter of said Section 19, Township
13 North, of Range 9 West, except 20 acres off the East side thereof.  Excepting
therefrom 2.77 acres conveyed to Alva L. Wallace and Nellie M. Wallace by deed
dated January 2, 1951, recorded in Deed Record 264, Page 362.
 
Subject to an Easement and Lease for an electric transmission line and
facilities granted to Wabash Valley Electric Company dated February 26, 1926,
recorded in Miscellaneous Record 43, Page 406.
 
Tract 58 – Twenty (20) acres off the East side of the North One-Half  (1/2) of
the Southeast Quarter of Section 19, Township 13 North, Range 9 West.
 
Tract 59 – The South Half of the Southeast Quarter of Section 19, Township 13
North, Range 9 West.
 
Tract 60 – The Southeast Quarter of the Southeast Quarter of Section Twenty-four
(24), Township Thirteen (13) North, Range Ten (10) West, except all that part of
said Quarter Quarter Section lying North and East of a line parallel to the one
hundred (100) feet South Westerly from center line of an extension of the
Southern Indiana Railway Company through Vigo County, Indiana, as now located,
such exception containing seven and nine hundred eighty-one thousandths (7.981)
acres.
 
Tract 61 – The Southwest Quarter ( ¼) of the Southeast Quarter ( ¼ ) of Section
Twenty-four (24) in Township Thirteen (13) North of Range Ten (10) West.
 
Tract 62 – The North Half of the Southeast Quarter of Section Twenty-four (24),
Township Thirteen (13) North of Range Ten (10) West, containing Eighty (80)
acres.
 
 
12

--------------------------------------------------------------------------------

 
 
Tract 63 – Southeast Quarter ( ¼) of the Southeast Quarter ( ¼) of Section
Twenty-four (24), Township Thirteen (13) North of Range Ten (10), lying North
and East of said line parallel to and one hundred (100) feet Southwesterly from
said center line of said extension of said Southern Indiana Railway Company,
through said Vigo County, except the top vein known as the Coal Creek Vein, with
the right to mine and remove the same.
 
 
 
 
 
 
13

--------------------------------------------------------------------------------
